                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:19-cv-89-BO


 NEIGHBORHOOD NETWORKS                      )
 PUBLISHING, LLC and N2                     )
 FRANCHISING, LLC,                          )
               Plaintiffs,                  )          DECLARATION OF
                                            )         NICOLE GERAGHTY
                     v.                     )
                                            )
 JACQUELINE MARIE LYLES and                 )
 LIFESTYLE PUBLICATIONS, LLC,               )
               Defendants.                  )


Nicole Geraghty, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

             1.     I am a citizen of the United States and a resident of Florida.

             2.     I am over 18 years of age; I am not subject to any disability; and

I am fully able and authorized to make the statements set forth in this Declaration.

The evidence set forth in this Declaration is based on my personal knowledge.

             3.     I am the Director of Sales Operations for N2 Franchising, Inc.

f/k/a N2 Franchising, LLC (collectively, with Neighborhood Networks Publishing,

Inc., “N2”), one of the plaintiffs in this matter. I submit this Declaration in support

of Plaintiffs' Response in Opposition to Defendant's Motion for Summary Judgment.

             4.     As N2’s Director of Sales Operations, I am responsible for, among

other things, leading and managing sales operations.

             5.     I have been a member of N2's sales leadership team in various

roles since 2014, including my current role as Director of Sales Operations.




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 1 of 188
             6.     Before entering sales leadership with N2, I was an Area Director

with N2 for 3 years. The primary duty of an N2 Area Director is advertising sales.

             7.     In total, I have been in sales for N2, either as a salesperson or as

a sales leader, for nearly 10 years. My total sales experience is 20 years.

             8.     I am familiar with and have knowledge of Lifestyle Publications

LLC by virtue of it being a direct competitor of N2. Both companies own and publish

neighborhood and community magazines that are mailed direct to residents of

affluent communities and neighborhoods.          The neighborhood and community

magazine industry provides exclusive and highly valued marketing opportunities to

local businesses. Both companies sell print advertising to local businesses.

             9.     N2’s advertisers primarily consist of small and local businesses

that have limited marketing budgets.

             10.    N2 offers and sells advertising in its publications using a

franchise system.

             11.    N2’s business model is focused on brand advertising.         Brand

advertising, as compared to other marketing strategies, aims to create a consistent

and sustained message about an advertiser’s company, as well as its products or

services.   Building the brand needed to make a brand advertising campaign

successful requires a sustained, long-term commitment from advertisers.

             12.    Consistent with its focus on brand advertising, N2 typically offers

advertising agreements stretching 12, 24, or 36 months.            These longer-term

agreements satisfy brand advertising’s need for sustained exposure. Moreover, a




                                     2
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 2 of 188
longer-term agreement allows for volume pricing—the longer the campaign, the lower

the rate.

              13.       Upon information and belief, Lifestyle Publications also uses

longer-term contracts of 12, 24, and 36 months.

              14.       N2 stores the expiration date of its various advertising

agreements on N2 Portal so that the information is readily accessible to its

franchisees/Area Directors. Having ready access to expiration dates keeps Area

Directors informed. Keeping contract expirations and renewals top of mind is

important because the best time to offer advertising to a business that it is currently

on a longer-term agreement is the window of time around that agreement’s expiration

date. At that moment, marketing dollars are becoming available, which is the critical

time to get in front a client to offer advertising opportunities and to increase the

likelihood of a sale.

              15.       Accordingly, the expiration dates of those agreements have

intrinsic commercial value and provide a competitive advantage. Knowing these

expiration dates, which are not generally known or readily ascertainable through

independent development or reverse engineering by N2’s competitors, allows N2's

Area Directors to contact N2's advertisers at advantageous times, such as when these

advertisers want to renew their print advertisements.

              16.       That is to say, by knowing which advertising agreements expire

when, a salesperson can target and prioritize which advertisers to solicit and when.




                                     3
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 3 of 188
              17.   A local advertiser that has just started or has many months

remaining under an agreement has already committed its ad spend is less likely to

purchase additional advertising in any medium (e.g., print or digital). That local

advertiser is especially unlikely to purchase additional advertising in the same

medium.

              18.   Under ordinary business conditions, only a small percentage N2’s

advertisers request to terminate during the term of their N2 advertising agreement.

              19.   N2’s expiration dates, pricing, and term information, both

separately and collectively, is not generally known or readily ascertainable through

independent development or reverse engineering by N2’s competitors, and is not

known outside of N2’s business.

              20.   It would be extremely expensive and time intensive for a third

party, including any of N2’s competitors, to lawfully acquire information related to

N2’s expiration dates and pricing information. For example, although each of N2’s

advertisers also have access to price, term, and expiration of their advertising

agreements, in practice it is difficult to get prospective advertisers on the phone or in

a meeting, much less to get them to locate and share specific contract terms.

              21.   To fully appreciate the value and power of knowing the expiration

dates of longer-term advertising agreements like those sold by N2 and Lifestyle

Publications, it is helpful to understand the day-to-day and week-to-week nature of

the sales role.




                                     4
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 4 of 188
             22.    In a typical week, an N2 Area Director might make 100 or more

cold calls hoping to sell advertisements. These 100 or more cold calls may lead to 6–

10 sales appointments, which may then lead to closing 1–3 sales. Making cold calls,

scheduling appointments, and traveling to and attending sales appointments is a

time intensive process. It can be tough and draining so every advantage that removes

an obstacle increases the likelihood of closing a sale.

             23.    By knowing which accounts are set to expire, the salesperson can

avoid the typical process described above and instead focus on those businesses that

are not only known advertisers, but also have marketing dollars freeing up to spend

on advertising.

             24.    In addition to contract expiration dates, other commercially

valuable renewal information includes advertising rates and agreement term. By

knowing the rate that an advertiser has previously paid, as well as the specific

advertising duration to which they have been willing to commit in the past, a

salesperson can tailor their pitch and increase the likelihood of closing the sale.

             25.    I am familiar with Jackie Lyles, a former N2 Area Director who

assisted in the publication of Peachtree Battle Living.

             26.    By virtue of having previously been an Area Director with N2,

Jackie Lyles necessarily knew that contract expiration dates are commercially

valuable and provide a competitive advantage.

             27.    Ms.   Lyles’s sales activity     while working      with Lifestyle

Publications demonstrates this fact. Between March 17 and April 14, 2019, Ms. Lyles




                                     5
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 5 of 188
sold or tried to sell advertisements on behalf of Lifestyle Publications to at least nine

N2 advertisers.

             28.    This fact is confirmed by the progress report (“Progress Report”)

that Ms. Lyles maintained while selling advertising for Lifestyle Publications. The

Progress Report documents the twenty-eight businesses that she solicited during the

weeks of 3/17/19, 4/1/19, 4/8/19 and 4/14/19. Attached here as Exhibit A is a true and

correct copy the Progress Report. Also included under Exhibit A is the April 22, 2019,

email to which Ms. Lyles attached the Progress Report when she emailed it to

jnewmwan@lifestylepubs.com.

             29.    Of the 28 businesses listed on the Progress Report, nine were N2

advertisers. Of those nine N2 advertisers, four—Cunningham Associates, Pharr Road

Animal Hospital, Leslie Hindman, and Catalyst Fitness—had expired only weeks

before, in February 2019. A fifth account, Hennessy Jaguar/Land Rover, was set to

expire just 2 months later, in June 2019. The timing of these solicitations on behalf

of Lifestyle Publications indicate that Ms. Lyles knew when those N2 accounts had

expired or were set to expire, and then targeted those accounts using that knowledge.

             30.    Of those five accounts that expired just before or were set to

expire just after Ms. Lyles solicited them, to my knowledge Ms. Lyles was able to

close one: Cunningham Associates.

             31.    Attached here as Exhibit B is a true and correct copy the

advertising agreement dated March 3, 2019, between Lifestyle Publications LLC and

Cunningham Associates (the “Lifestyles/Cunningham Agreement”).




                                     6
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 6 of 188
             32.    The Lifestyles/Cunningham Agreement documents in pertinent

part that:

                    a.     The agreement was signed a month after Cunningham’s

advertising agreement with N2 expired;

                    b.     The agreement is for $750 per month for 36 months, for a

total contract value of $27,000.00;

                    c.     Lifestyles Publications agreed to waive the fee to design

Cunningham’s advertisement; and

                    d.     Cunningham authorized Lifestyle Publications to charge

its American Express card.

             33.    N2’s franchise agreements do not dictate the rate at which

franchisees must offer and sell advertising.

             34.    Lifestyle Publications, by contrast, sets and controls the prices at

which its sales representative are allowed to sell advertising in Lifestyle Publications’

magazines.

             35.    Because N2’s franchisees are free to set the price at which they

offer and sell advertising for N2’s publications, the franchisees have opportunity to

experience profit or loss in the operation of their franchised business.

             36.    If N2’s franchisees lacked the authority to set the price, they

would have less discretion to operate their franchised business and less opportunity

to profit based on their performance and experience.




                                     7
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 7 of 188
             37.    Attached here as Exhibit C is a true and correct copy the

Independent Publisher Agreement dated August 15, 2015, between Lifestyle

Publications LLC and Lifestyle Publications S.E. LLC (the “Lifestyles Publisher

Agreement”). 1

             38.    Attached here as Exhibit D is a true and correct copy of the

Affidavit of Deland Shore in Support of Entry of Default Judgment that Lifestyle

Publications LLC filed in Lifestyle Publications, LLC v. Harding, No. 2:19-CV-2007-

DDC-KGG (D. Kan. filed Aug. 2, 2019), a lawsuit that Lifestyle Publications brought

against one of its sales representatives, Randy Harding.

             39.    Mr. Shore’s Affidavit, together with the documents attached

thereto, show that Lifestyle Publications collects at least 12% (see Shore Affidavit, ¶¶

19-20) of the total value of each advertising agreement.         Further, Mr. Shore's

affidavits and the attached documents show that Lifestyle Publication collects as

much as 15% of the total value of each advertising agreement. (See Shore Affidavit,

Ex. 1 ¶ 4(ii)). This 15% rate is consistent with the 15% that N2 collects from its Area

Directors under its franchise agreements. Mr. Shore’s Affidavit refers to this

percentage as the “Advertising Value” (see Shore Affidavit, ¶ 20) and it represents

the minimum profit that Lifestyle Publications makes on each of its advertising

agreement.



1 I understand that Lifestyle Publications LLC provided the Lifestyle Publisher
Agreement to N2’s attorneys during the course of the above-captioned action, and
that Lifestyle Publications LLC or its attorneys redacted Paragraphs 4 and 7(ii) of
the agreement.


                                     8
       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 8 of 188
              40.   Because N2 uses the same term, which, I understand, was

adopted by Lifestyle Publications, I understand that “Advertising Value” is straight

profit that is taken off the top of each monthly advertising payment before Lifestyle

Publications then takes out its publication expenses, such as print and shipping costs.

After any other fees Lifestyle may take out, the remainder represents sales

representative’s commission.

              41.   N2 was harmed by Lifestyle Publication’s use of N2’s contract

expiration dates and term and pricing information to target and solicit N2’s current

and former advertisers. Competitors calling on clients during expiration periods has

a materially negative impact on the relationship and the ability for N2 to compete in

a fair environment. An example of this, and one reason it's true, is that the sales

process, from start to finish, can be arduous for prospective advertisers given all the

decisions that must be made, such as marketing budget, ad design, ad size and

placement, term commitment, which neighborhood publications to run the ad in, and

so on.

              42.   This risk of buyer burnout, which is a common fact in both print

advertising sales and sales generally, is demonstrated in the Lifestyle Publication

emails related to N2’s former client, Cunningham Associates, which show the amount

of back-and-forth and decision making that may go into soliciting and closing a sale.

Attached here as Exhibit E are true and correct copies of the following Lifestyle

Publication emails exchanged between Jim Newman and Jackie Lyles and

Cunningham Associates:




                                       9
         Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 9 of 188
                    a.     A March 21, 2019, email from Lyles, copying Newman,

regarding Lyles’s with Bob Cunningham at Cunningham Associates and pitching

three stories that Cunningham wanted Lifestyles to cover; [Bates No. N2_000018]

                    b.     A March 21, 2019, email from Lyles to Newman saying

“good news – see below, but I need to answer the 36 month thing – how I do I say?”

and forwarding a March 21, 2019, email from Jere Smith with Cunningham

Associates stating “Bob and I want to proceed with an ad. Our only hesitation lies

with the 36 month term. Can you detail the term rules for me? I remember you saying

something about a $200 cancellation fee….” [Bates No. N2_000019]

                    c.     A March 21, 2019, email response from Newman to Lyles

where he drafted a detailed email for her to use in responding to Jere Smith’s

concerns related to the 36-month term; [Bates No. N2_000020]

                    d.     A March 28, 2019, email from Newman to Lyles

congratulating her on her “first contract” and stating “I just need you to find and send

[Cunningham’s] past ad to me and I will show you how we then upload for the ad

design team.” [Bates No. N2_000027]

                    e.     A March 28, 2019, email from Lyles to Newman and Jere

Smith forwarding an email from N2 employee Kate Silberfeld, in which Lyles

wrongfully induced Ms. Silberfeld to share a copy of the advertisement that N2 had

designed, and held right to, for Cunningham Associates; [Bates No. N2_000024]




                                    10
      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 10 of 188
                    f.     A March 28, 2019, email from Newman to Jere Smith at

Cunningham Associates saying “It was great to see you again… Attached is the ad

Jackie found that you have run in the past….”; [Bates No. N2_000026]

                    g.     A March 29, 2019, email from Newman to Jere Smith at

Cunningham Associates discussing ad design and stating “Below is something Jackie

sent from y our site to possibly incorporate with the ad you ran with her….” [Bates

No. N2_000028]

             43.    Being able to help a prospective advertiser avoid an ad design fee,

provides a competitive advantage and helps close sales.

             44.    Lyle’s Progress Report attached here as Exhibit A sets forth notes

after Lyles March 21, 2019, meeting with Jere Smith at Cunningham Associates and

states “I think the art cost is now bothering them[.]”.

             45.    Lifestyle Publications was able to avoid incurring ad design

expenses by using the Cunningham ad that N2 designed and holds rights to, and help

close the sale by waiving the design fee.

             46.    N2 has suffered economic injury as a result of Lyles and Lifestyle

Publications using the expiration dates of specific N2 customer accounts, including

Cunningham, to target those accounts.

             47.    N2 has suffered economic injury as a result of Lifestyle

Publications using artwork created by N2—the Cunningham ad—to offer free ad

design services to Cunningham.




                                    11
      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 11 of 188
                  48.      The value of the N2-designed Cunningham ad, as measured by

the ad design fee that N2 typically charges new advertisers, is $499.00.

                  49.      It is difficult to provide a total and precise valuation of N2’s

damages that resulted from Lifestyle Publications’ unfair and anti-competitive

conduct described in this Declaration and N2’s Verified Complaint and other matters

of record.

                  50.      In addition to $499.00 design value of the Cunningham ad,

Lifestyle Publication benefited financially from its unfair and anti-competitive

conduct in that it resulted in consummation of the Cunningham Associates ad

agreement attached here as Exhibit B, which has and will yield profit ranging

between, at a minimum, $3,240 (12% of $27,000) and $4,050 (15% of $27,000).


                  I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 25, 2020.




                                              '.*1/+ & $+2),-35 ?%40 7:= 7676 6;>89 #"(@

                                              Nicole Geraghty

ND: 4834-3149-3057, v. 1




                                      12
        Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 12 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 13 of 188
               EXHIBIT
                  A




Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 14 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 15 of 188
                                                            N2_000144
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 16 of 188
                                                            N2_000143
               EXHIBIT
                  B




Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 17 of 188
Advertising Agreement
            19
Date 3/2812()           Acct Mgr _N_EW_M_AN
                                          _ __   ~------ Region GA              Fi cal Year 2019
Company Name     CUNNINGHAM ASSOCIATES                     Contact JERE SMITH

Address
                                                                 -----'-------
                                                                                Ste _ _ __

City/State/Zip Atlanta, GA 30340

umail
»""
                                        ,., b .t cunninghamhvac.com
      -~,,.....--'~-------=~--"-------- ne SI e _ _ _ __ _ _ __ _


                                                                     Mobile _ _ _" ' - - --

                                                         Siu


                                                                                                   1-r




            Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 18 ofN2_000030
                                                                          188
               EXHIBIT
                  C




Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 19 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 20 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 21 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 22 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 23 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 24 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 25 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 26 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 27 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 28 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 29 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 30 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 31 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 32 of 188
Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 33 of 188
               EXHIBIT
                 D




Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 34 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 1 of 146




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LIFESTYLE PUBLICATIONS, LLC,                  )
                                              )
                               Plaintiff,     )
                                              )   Case No. 2:19-cv-02007-DDC-KGG
               v.                             )
                                              )
RANDY HARDING,                                )
                                              )
                               Defendant.     )


                     AFFIDAVIT OF DELAND SHORE IN SUPPORT OF
                    ENTRY OF DEFAULT JUDGMENT BY THE COURT

       I, DeLand Shore, declare as follows:

       1.      I am the Chief Financial Officer of Lifestyle Publications, a Limited Liability

Company incorporated in Overland Park, Kansas and having its principal place of business located

in Kansas City, Missouri. In my role as CFO of Lifestyle, I am responsible, among other things,

for overseeing Lifestyle's business of licensing the rights to produce Lifestyle-branded magazines

to Area Managers who work as independent contractors selling advertising and content within a

designated sales territory. I am authorized to make this Affidavit on behalf of Plaintiff Lifestyle

Publications, LLC ("Lifestyle") and do so on the basis of my personal knowledge and the

knowledge gained from Plaintiff's books and records which are kept in the ordinary course of

Plaintiff's business. I make this Affidavit in support of Lifestyle's Motion for Entry of Default

Judgment, and if called upon to testify as to the matters set forth herein, I could and would

competently testify thereto.

       2.      As of the date hereof, I have reviewed Plaintiff's books, records, files and ledgers

as they pertain to Defendant Randy Harding ("Harding"), an individual residing in the state of

California. I am familiar with the obligations owed by Harding to Lifestyle.




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 35 of 188
    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 2 of 146




       3.      In my capacity as an officer of Lifestyle, I am one of the custodians of records for

all documents relating to Lifestyle's business dealings with Harding. Lifestyle keeps these

documents in a safe and secure place at its place of business. These records and documents referred

to in this affidavit constitute writings taken, made, and/or maintained in the regular or ordinary

course of Lifestyle's business at or near the time of the act, condition or event to which they relate

by persons employed by Lifestyle who have a business duty to accurately and completely take,

make, and maintain such records and documents.

            Lifestyle's Independent Area Director Agreement with Randy Harding

       4.      On or about October 23, 2012, Harding entered into a binding Independent Area

Director Agreement (the "Agreement") with "Kingdom Holdings, LLC." Harding was retained as

an Area Director within an exclusive marketing area in Orange County, California (see Exhibit A

to Agreement). Pursuant to the Agreement, Lifestyle appointed Harding to offer its services and

to solicit advertising for the Lifestyle publications within the Orange County, California territory

(the "Territory"). A true and correct copy of the Agreement is attached hereto as Exhibit 1. At the

time Harding signed the Agreement, Kingdom Holdings, LLC's principal place of business was

located in Kansas. In about January 2013, the company change its name to Lifestyle Publications,

LLC. This name change was unrelated to any merger, acquisition, or other third party transaction.

       5.      Under the Agreement, Harding's duties included soliciting contracts for Lifestyle

Publications from residential communities within the Territory ("Publication Contracts"), and for

advertising in Lifestyle's publications from advertisers ("Advertising Contracts"). Pursuant to

Section 6 of the Agreement, Harding was required to enter into these Publication and Advertising

Contracts quoting only the prices and terms as set forth by Lifestyle. He was also required to use

only the form contracts required and provided by Lifestyle. Furthermore, Harding was not




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 36 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 3 of 146




permitted to be a party to, or a third-party beneficiary of, any Publication or Advertising Contract,

and all fees and amounts payable under such contracts were required to be paid directly to Lifestyle

in accordance with the contract terms. Regardless of whether it received payment for the

advertisements, however, Lifestyle was entitled to the Advertising Value – an amount equal to

12% of the Rate Card price for Lifestyle's advertisements – for each advertisement provided to

Harding. Harding's commission payments consisted of the total revenues received by Lifestyle

minus the "Advertising Value" and "Publication Cost" of each advertisement. Note that Harding

did not incur Publication Costs.

       6.      Under Section 10 of the Agreement, Lifestyle granted Harding, a “limited license

to use those Kingdom Holdings trademarks and service marks (“Marks”) and copyrighted

materials (“Copyrighted Material”) designated by Kingdom Holdings, solely for the purpose of

advertising and promoting the Kingdom Holdings Publishing Business in the Territory.” Exhibit

1, p. 8. Under this provision, Harding acknowledged that, “Director’s interest in the Marks and the

Copyrighted Material is solely that of a licensee, and all goodwill attributable to the use of the

Marks in the Territory will accrue to the benefit of Kingdom Holdings.” Id. Harding also

“disclaim[ed] any proprietary interest in any of the Marks and the Copyrighted Materials.” Id. at

pp. 8-9. In addition, Harding agreed to use the “Marks” in the precise form that Lifestyle prescribed

and to adhere to Lifestyle’s directions regarding the “presentation, display and use of the Marks

and the use, copying and distribution of the Copyrighted Materials.” Id. Finally, Harding agreed

to obtain prior approval “for all advertising and promotional materials that Area Director desires

to use and that have not been prepared or previously approved by Kingdom Holdings,” and agreed

that “Director shall not use such plans or materials until approved by Kingdom Holdings.” Id.




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 37 of 188
    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 4 of 146




               Harding's Breach of the Independent Area Director Agreement

       7.      In about September 2018, I discovered irregularities in certain advertisement

contracts and the amount of fees reported by Harding. Once I discovered these irregularities, I

informed Harding that Lifestyle would not publish the November issue of Newport Beach Lifestyle

magazine until the discrepancies were resolved. At that time, however, Lifestyle and its agents and

employees had already prepared the November issue of Newport Beach Lifestyle magazine,

including collecting and designing all advertisements for the issue, laying out all advertisements

and editorial content, making final edits in preparation for printing, invoicing for all advertising

and processing payments made, and preparing a pre-publication draft for review by Harding.

Lifestyle sent Harding this pre-publication draft, and Harding's agents had access to this pre-

publication draft.

       8.      Through my investigation, I discovered that Harding and his spouse, Ana Launes,

manage an entity called “The Five P’s Marketing, LLC” (hereinafter “Five P’s”), through which

Harding ran his advertising in order to cut Lifestyle out of advertising profits due and owing to

Lifestyle under the Agreement. Harding reported to Lifestyle the values of these Advertising

Contracts by entering details about the advertisements sold and the price for each advertisement

into Lifestyle's CRM/Accounting system, "ARC." In reviewing Lifestyle's records in ARC, I

discovered that Harding reported contract prices for advertisements that were significantly lower

than the price listed on Lifestyle's approved Rate Card amount, and some contracts showed that

the client payed zero dollars for advertisements. In addition, Harding was contracting with these

advertisers through the Five P's entity rather than the advertiser contract directly with Lifestyle, in

violation of the Agreement. This allowed Harding, through Five P's, to purchase advertising from




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 38 of 188
    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 5 of 146




Lifestyle at a discounted rate using Five P's, and then sell the same advertising to advertisers at a

higher rate.

       9.      Under the Agreement, Harding was only permitted to use Lifestyle's form

(approved) agreements for the Advertising Contracts, and these form agreements were to be

between Lifestyle and advertisers – not between Lifestyle and Harding or Lifestyle and Five P's.

Because Harding used the Five P's to enter into Advertising Agreements with Lifestyle (rather than

use Lifestyle's form agreements), and because Harding contracted separately with advertisers for

the same advertising (and for a higher amount), Harding was able to retain the amounts paid by

these advertisers under Five P's own agreement with such advertisers, rather than the advertisers

paying Lifestyle directly.

       10.     In about November 2018, a publication titled “Kudos Newport Beach” (hereinafter,

“Kudos”) published a magazine featuring advertisements from Lifestyle’s customers that are

substantially similar to the advertisements created by Lifestyle employees for the November issue

of Newport Beach Lifestyle magazine.

       11.     Kudos Newport Beach is an entity that conducts a business similar to or in

competition with Lifestyle’s publishing business, in that it is a business that serves the

informational needs of neighborhoods, residential communities, homeowners’ associations

(“HOAs”), and other similar groups by providing newsletters, magazines, periodicals, websites, or

any similar media within the Orange County, California area.

       12.     In violation of the Agreement, Harding improperly used certain advertisements in

the November 2018 issue of Kudos that Lifestyle’s advertisement design employees created for

the November 2018 issue of Lifestyle Newport Beach magazine. A true and correct copy of

Kudos's November 2018 issue is attached hereto as Exhibit 2, and a true and correct copy of the




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 39 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 6 of 146




unpublished version of the November 2018 issue of Newport Beach Lifestyle Magazine is attached

hereto as Exhibit 3.        Lifestyle did not authorize Harding to use these Lifestyle-created

advertisements in the November 2018 issue of Kudos, nor did Harding seek permission from

Lifestyle to use such advertisements. Harding’s use of these advertisements was in violation of the

Agreement.

       13.     On November 30, 2018, counsel for Lifestyle sent letters to Harding, Launes and

Kudos requesting that they cease and desist from utilizing Lifestyle’s intellectual property.

Lifestyle’s letter to Harding also requested that he account for the discrepancies in Lifestyle’s

accounting books. True and correct copies of these letters are attached hereto as Exhibit 4.

       14.     As Chief Financial Officer, I regularly access and review records of commission

payments made to Independent Area Directors like Plaintiff Harding. I have reviewed Lifestyle's

records of commission payments made to Harding that Lifestyle regularly maintains in the normal

course of its business. In my review, I determined that at time Lifestyle's counsel sent the

November 30, 2018 cease and desist letters, Lifestyle had made all commission payments due and

owing to Harding in a timely manner pursuant to Section 4 of the Agreement.

       15.     On December 7, 2018, Harding responded to Lifestyle’s counsel’s cease and desist

letter. In his response, Harding indicated that he was “in the process of going through numerous

electronic devices in order to return all items you listed in your email.” Harding's response to the

cease and desist letter is attached hereto as Exhibit 5. However, to date, Harding has not returned

any of the Confidential Information that Lifestyle requested in its cease and desist letter. Neither

Kudos nor Launes responded to Lifestyle’s cease and desist letter or returned any Confidential

Information to Lifestyle.




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 40 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 7 of 146




      Calculation of Damages from Harding's Unauthorized Use of Alternative Rates

       16.     As discussed above, during the term of the Agreement, Lifestyle required Area

Directors such as Harding to utilize the advertising rates listed on Lifestyle's approved "Rate

Cards" when selling advertising in Lifestyle's publications. A true and correct copy of Lifestyle's

Rate Card in effect during this time is attached hereto as Exhibit 6.

       17.     In my review of Lifestyle's books and records, which are kept in the normal course

of Lifestyle's business, I discovered that between January 2017 and October 2018, Harding

routinely recorded Advertising Contracts into the system using prices for advertising that were

either significantly lower than Lifestyle's approved Rate Card amount, or that had no ("zero")

amount recorded. Attached hereto as Exhibit 7 is a spreadsheet generated from the data in ARC,

and maintained in the normal course of Lifestyle's business. This spreadsheet shows the amounts

that Harding entered into ARC as the recorded value of the advertising he sold in the Advertising

Contracts, and the spreadsheet shows the value of such advertising as indicated on Lifestyle's

approved Rate Card.

       18.     The spreadsheet attached as Exhibit 7 shows that, between January 2017 and

October 2018, Harding sold over 150 advertisements for Newport Beach Lifestyle Magazine (a

Lifestyle Publications-branded magazine) at a rate lower than the rate he was required to charge

pursuant to the Agreement.

       19.     Specifically, the total value of the advertisements listed in Exhibit 7, according to

Lifestyle's approved Rate Card, equals $244,480.00. On the other hand, the amount that Harding

entered into ARC for these advertisements, and the amount collected by Lifestyle for the sale of

these advertisements, totaled only $80,650.00.




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 41 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 8 of 146




       20.     Had Harding charged the correct Rate Card price for all advertisements and had

Lifestyle been able to collect the 12% in Advertising Value that it was entitled to receive under

the Agreement, Lifestyle would have received $29,337.60. Instead, because Harding only charged

$80,650.00 for these advertisements, Lifestyle collected only $9,678.00 in Advertising Value.

Therefore, and as a direct result of Harding's conduct, Lifestyle was deprived of $19,659.60 in

Advertising Value for these advertisements.

       21.     Lifestyle also discovered one instance where Harding, through Five P's, entered

into an agreement with an advertiser (Cruise Planners) whereby Five P's agreed to publish various

2-page advertisement spreads in multiple issues of Newport-based magazines for a fee totaling,

"$3,000 per month in Credit Card plus $800 per month in Trade towards a cruise chosen by 5 P's

Marketing." A true and correct copy of Five P's contract with Cruise Planners is attached hereto

as Exhibit 8. However, the contract that Harding provided to Lifestyle (attached as Exhibit 9) in

connection with this transaction was instead between Lifestyle and Five P's, and the total cost of

advertising listed in the contract was $2,000 – not the total amount charged for this monthly

advertisement ($3,000 plus $800 in trade value) in the "real" contract between Cruise Planners and

Five P's. Thus, Lifestyle received only $240 in Advertising Value for these advertisements

($2,000.00 x 12%) instead of $456 ($3,800 x 12%). This resulted in Lifestyle's inability to collect

the difference in Advertising Value ($216.00) between what Harding should have charged and

what he did charge.

  Calculation of Damages from Harding's Unauthorized Publication of Lifestyle-Created
               Content in His Competing Magazine, Kudos Newport Beach

       22.     In addition, and as described above, after Lifestyle informed Harding that it would

not publish the November 2018 issue of Newport Beach Lifestyle Magazine due to the

irregularities noticed in Lifestyle's records, Harding used without Lifestyle's permission certain




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 42 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 9 of 146




advertisements in the November 2018 issue of a competing magazine, Kudos. Lifestyle’s

advertisement design employees created these advertisements for the November 2018 issue of

Lifestyle Newport Beach magazine.

       23.     Lifestyle did not authorize Harding to use these advertisements in a competing

magazine, nor did Harding compensate Lifestyle for his unauthorized use of these Lifestyle-

created advertisements.

       24.     The total value of the advertisements that Harding used without authorization in

Kudos Newport Beach is as follows, in accordance with Lifestyle's rates as listed on its Rate Card

(as depicted in Exhibit 7):

 Ads owned by          Description of             Lifestyle's Rate        Kudos Issue Where
 Lifestyle that were   Advertisement /            Card Rate for           Published
 used in Kudos         Design                     Advertisement
 Newport Beach                                    Design
 Magazine
 Newport Beach         1/2 Page Vertical          $1,505                  November 2018
 Lifestyle Magazine –
 Balboa Island
 Newport Beach         Full Page                  $2,545                  November 2018
 Lifestyle Magazine -
 Village Inn
 The 5 P's - Chu       Full Premium Page          $2,925                  November 2018
 The 5 P's - Smrecek   Inside Back Cover          $2,730                  November 2018
 Newport Beach         Full Page                  $2,545                  December 2018
 Lifestyle Magazine -
 Village Inn
       TOTAL Cost of Advertisements Used                             $12,250
            Without Authorization in Kudos:


                        Lifestyle's Total Damages under the Agreement

       25.     Under the Agreement, "Confidential Information" included, "all trademarks, trade

names, service marks, emblems and indicia of origin used by Kingdom Holdings in connection

with the operation of the Kingdom Holdings Publishing Business, and all trade secrets or know-




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 43 of 188
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 10 of 146




how, including, but not limited to, research, plans, products, services, customer lists, business

plans, marketing data, software, forms, processes, methods of operation, and other business

information disclosed to Area Director."

       26.     Under Section 9(i) of the Agreement, Harding was required to use Lifestyle's

Confidential Information only "in connection with acting as an independent sales agent" of

Lifestyle under the terms of the Agreement. See Exhibit 1. Specifically, Harding was prohibited

from, "us[ing] the Confidential Information for Area Director's own use or for any other purpose

except to carry out Area Director's obligations as an independent sales agent" for Lifestyle under

the Agreement. Id.

       27.     In failing to charge advertisers the rate approved by Lifestyle on its Rate Cards for

such services, failing to facilitate Lifestyle's direct contracting with such advertisers, and failing

to report to Lifestyle all sums that he and Five P's collected from these advertisers for the sale of

such advertising, Harding breached Section 9(i) of the Agreement. The pricing information,

business know-how, and customer information that Harding utilized in order to complete these

unauthorized transactions constituted "Confidential Information" under the Agreement.

       28.     Harding also breached Section 9(i) of the Agreement when he published in Kudos

Newport Beach, without authorization, advertisements that Lifestyle created for the November

2018 issue of Newport Beach Lifestyle Magazine. Such advertisements were "research, plans,

products [and] services" that belonged to Lifestyle and constituted Confidential Information under

the Agreement. As such, Harding's unauthorized use of these products for his own benefit was in

breach of Section 9(i) of the Agreement.

       29.     Under Section 14(v) of the Agreement, Harding agreed to pay to Lifestyle, "all

damages, costs, and expenses, including reasonable attorneys' fees, incurred by Kingdom Holdings




       Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 44 of 188
     Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 11 of 146




subsequent to the termination or expiration of this Agreement in obtaining injunctive or other relief

for the enforcement of any provisions of" Section 14. See Exhibit 1. In addition, Section 14(iii) of

the Agreement required Harding to "[c]omply with the covenants set forth in Sections 9(i) and

9(ii)" of the Agreement. Id.

        30.    Therefore, pursuant to Section 14(v) of the Agreement, the following amounts are

due and owing to Lifestyle, which Harding has, to date, failed and refused to pay:

 Description of Damages                              Total Amount
 Unauthorized Use of Alternative Rates for           $19,659.60
 Advertisements
 Failure to Report Amounts Charged to                $216.00
 Advertisers in Excess of Values Reported to
 Lifestyle
 Unauthorized Use of Lifestyle-Created               $12,250.00
 Advertising In Competing Magazine
 Total Attorney's Fees and Costs in Obtaining        $19,962.56
 Judicial Relief for the Enforcement of Section
 14 of the Agreement
                               Total Damages:        $52,088.16


        31.    At all times mentioned herein, Harding did and does not have an absolute right to

immediate possession of the Total Damages Amount. Lifestyle demanded an accounting and

immediate possession of these funds, and despite this demand, Harding failed and refused to

deliver possession of these funds to Lifestyle.

        32.    As a proximate result of the actions of Harding, Lifestyle has been and will be

deprived of possession $52,088.16, to Lifestyle's damage.

        33.    From my review of Lifestyle's books and records relating to Harding's obligations

to Lifestyle, I state that there is now due, owing and unpaid Harding to Lifestyle the sum of

$52,088.16, together with interest at the legal rate of interest.

//




        Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 45 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 12 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 46 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 13 of 146




                    EXHIBIT 1




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 47 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 14 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 48 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 15 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 49 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 16 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 50 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 17 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 51 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 18 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 52 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 19 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 53 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 20 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 54 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 21 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 55 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 22 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 56 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 23 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 57 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 24 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 58 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 25 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 59 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 26 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 60 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 27 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 61 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 28 of 146




                    EXHIBIT 2




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 62 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 29 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 63 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 30 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 64 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 31 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 65 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 32 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 66 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 33 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 67 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 34 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 68 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 35 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 69 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 36 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 70 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 37 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 71 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 38 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 72 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 39 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 73 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 40 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 74 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 41 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 75 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 42 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 76 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 43 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 77 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 44 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 78 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 45 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 79 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 46 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 80 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 47 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 81 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 48 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 82 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 49 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 83 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 50 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 84 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 51 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 85 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 52 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 86 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 53 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 87 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 54 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 88 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 55 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 89 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 56 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 90 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 57 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 91 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 58 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 92 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 59 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 93 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 60 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 94 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 61 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 95 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 62 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 96 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 63 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 97 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 64 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 98 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 65 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 99 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 66 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 100 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 67 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 101 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 68 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 102 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 69 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 103 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 70 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 104 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 71 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 105 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 72 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 106 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 73 of 146




                    EXHIBIT 3




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 107 of 188
       Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 74 of 146




Newport Beach
NOVEMBER 2018                                               NewportBeachLifestylePubs.com

       L        I      F       E        S       T        Y         L         E     ™




                                                             CHARLIE AND
                                                             LING ZHANG
                                                             PHILANTHROPISTS
                                                             EXTRAORDINAIRE




                                                                     VOLUNTEER
                                                                     YOUR TIME



                                                                RECIPE FOR HARVEST
                                                                    PUMPKIN PIE



                                                                    LAGUNA ART
                                                                     MUSEUM’S
                                                                 CENTENNIAL YEAR


          Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 108 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 75 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 109 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 76 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 110 of 188
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 77 of 146
LIFESTYLE LETTER




                                                                                                                          NOVEMBER 2018
                                                                                                                                    PUBLISHER

                                                                                                      Randy Harding | rharding@lifestylepubs.com

                                                                                                                                    PUBLISHER

                                                                                                          Ana Launes | alaunes@lifestylepubs.com

                                                                                                                                       EDITOR

                                                                                                        Donna Bunce | dbunce@lifestylepubs.com

                                                                                                                         CONTRIBUTING WRITERS


                                         A Giving Community                                                      Dawn Bonker, Helena Danovich,
                                                                                                                        Ana Launes, Jessica Roy

                                                                                                                  CONTRIBUTING PHOTOGRAPHERS

I LOVE THIS COMMUNITY. It is filled with people who give in so many ways. Our                             Ann Chatillon, Bleu Cotton Photography,
                                                                                                         Lauren Hillary, Ana Launes, Ryan Murphy,
Good Times column every month features charity events and the people who support
                                                                                                             Carla Rhea, Jessica Roy, Val Westover
    those particular nonprofits, and there are many more we don't have space to highlight.


Our featured story this month details the journey Ling and Charlie Zhang have taken
in giving. It didn't matter if they were struggling, they gave to family, friends and their
church. And, now that they are very successful, the giving continues, only on a much
larger scale. And, their sweet, thankful spirit for what they have been able to achieve in
                                                      this country permeates everything.
                                                                                                                      CORPORATE TEAM
                                                                                                   CHIEF EXECUTIVE OFFICER Steven Schowengerdt
We go back 100 years to look at a group of Laguna Beach artists, who, for the love of art,              CHIEF SALES OFFICER Matthew Perry
created the Laguna Beach Art Association and what ultimately became the Laguna                        CHIEF FINANCIAL OFFICER DeLand Shore
                                                                                                              ART DIRECTOR Sara Minor
Art Museum. The founders were followed by thousands of people, who gave and
                                                                                                     OPERATIONS DIRECTOR Janeane Thompson
continue to give, their time, expertise and treasure to create the esteemed museum                      EDITORIAL MANAGER Nicolette Martin
                                                         of California art we have today.                      EDITORIAL Kate Baxendale
                                                                                                              AD MANAGER Chad Jensen
                                                                                                                 AD COORDINATORS
We have a "Ways to Give" feature that suggests charities for which you might consider                Cyndi Harrington | Alicia Huff | Jessica Soetaert
                                                                                                                 LAYOUT DESIGNERS
volunteering. And, there are so many more in this great, giving community of ours. It is
                                                                                                        Cyndi King | Dana Rudolph | Emily Stout
           the month we celebrate Thanksgiving–an especially good time to help others.                     Hailey Stepanek | Adella Wrisinger
                                                                                                     FIELD SUPPORT Carli DiMarco | Victoria Perry
                                                                                                        PUBLISHER SUPPORT Melanie Carlisle
Our Culinary Creations feature has the recipe for a Harvest Pumpkin Pie. Chef Jessica                          ACCOUNTANT Austin Park
Roy knows how to decorate a pie! Take a look at the wreath of pastry leaves with                     APPLICATION ARCHITECT Michael O’Connell
                                                                                                                  WEB DEVELOPERS
which she has decorated the pie. It is beautiful (see page 6). So, if you want to impress
                                                                                                          Tejaswini Jagarlamudi | Harshith Potu
your family and friends at Thanksgiving dinner, get out your pastry cloth and start
                                                rolling. They will definitely be impressed!


                                        We wish you and yours a blessed Thanksgiving.


                                                                           Until next time,
      ON THE COVER Ling and                                                                      ARIZONA | CALIFORNIA | COLORADO | CONNECTICUT | FLORIDA | GEORGIA

      Charlie Zhang accepting the                                                              IDAHO | ILLINOIS | KANSAS | MARYLAND | MINNESOTA | MISSOURI | MONTANA
                                                                                                 NEVADA | NEW JERSEY | NORTH CAROLINA | OHIO | OKLAHOMA | OREGON
      Helena Modjeska Cultural                                                                                   TENNESSEE | TEXAS | VIRGINIA | WASHINGTON
                                                                     Donna Bunce, Editor
      Legacy Award as arts patrons
                                                            DBunce@LifestylePubs.com                                   514 W 26th St., Kansas City, MO
      at Arts Orange County’s Arts
                                                                                                                                   Proverbs 3:5-6
      Awards, October, 2017                      NewportBeachLifestylePubs.com                Newport Beach Lifestyle™ is published monthly by Lifestyle Publications LLC. It is distributed
      PHOTOGRAPHY BY                                                                          via the US Postal Service to some of the Newport Beach areas’ most affluent neighborhoods.
                                                                                              Articles and advertisements do not necessarily reflect Lifestyle Publications’ opinions. No
      NICHOLAS KOON                                                                           portion of this magazine may be reproduced in any form without written consent. Lifestyle
                                                                                              Publications does not assume responsibility for statements made by advertisers or editorial
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 111 of 188          contributors. Information in Newport Beach Lifestyle™ is gathered from sources considered
4    Newport Beach Lifestyle | November 2018                                                            to be reliable, but the accuracy of all information cannot be guaranteed.
                        Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 78 of 146




                                                              Artistic Director: Kevin McKenzie



                                                                                                       Dec 14–23
                                                                                                       Segerstrom Hall

                                                                                                       With Tchaikovsky’s magical score
                                                                                                       performed by Pacific Symphony




                                                                                                       The Center’s International Dance Series is made possible by:
                                                                                                       Audrey Steele Burnand, William J. Gillespie, Mrs. Richard Steele,
                                                                                                       The Segerstrom Foundation, Richard C. and Virginia A. Hunsaker,
                                                                                                       George and Terry Schreyer and Michelle Rohé.

Misty Copeland (Photo: Doug Gifford)




                                                      (714) 556-2787                              SCFTA.org
                               Case 7:19-cv-00089-BO
                                                  Group Document
                                                        Services (714) 51-4   Filed 06/25/20
                                                                       755-0236                Page
                                                                                     600 Town Center   112Costa
                                                                                                     Drive, of 188
                                                                                                                Mesa
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 79 of 146
                                                  INSIDE THE ISSUE
                                                  NOVEMBER 2018




                                                  FEATURES
                                                  18 Holiday Recipes
                                                       Enjoy a classic pumpkin pie with a
                                                       twist and a perfectly blended
                                                       holiday cocktail


                                                  22 A Hundred
                                                     Year Legacy
                                                        The Laguna Art Museum
                                                       commemorates its history in a year-
                                                       long centennial celebration


                                                  26 A Grateful,
                                                     Committed Couple
                                                       Charlie and Ling Zhang are
                                                       passionate about giving back


                                                  42 Ways to Give
                                           26          Consider volunteering for one or more
                                                       of these worthwhile nonprofits



              22                           42




                                            18    DEPARTMENTS
                                                  4    Lifestyle Letter

                                                  8    Good Times

                                                  16   Around Town

                                                  18   Culinary Creations

                                                  32   Hometown Hero

                                                  34   Back Stage

                                                  36   Our Town

                                                  40   Lifestyle Calendar

                                                  42   Local’s Choice
  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 113 of 188
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 80 of 146




LOOK GREAT
 AND FEEL
CONFIDENT

    CLEANINGS A N D PR EV E NTION          COSME TIC DE NTI ST RY
         PE R IO D O N TA L DIS E AS E     RE STORATIONS
           O RTH O D O N T ICS         DE NTA L IMPLA NT




                                                                                                                     $    99
                    N E W PAT I E NT SP EC I AL
                   I N C LUDES CO MP LETE ORAL EXAM ,
                     DIG ITA L X-RAY, T EETH CLEAN IN G
                    In the absence of periodontal disease. Cannot be combined with any other offer. No cash value.




•   Peer Reviewer for Academy of General Dentistry Journal
•   Certified Invisalign Provider
•   Certified Lumineer Provider
•   Awarded America’s Best Dentist 2017 and 2018
•   Member of ADA, CDA, OCDS                                                                                G ENERAL AND COS MET IC DENTISTRY
•   Member of Academy of General Dentistry
•   In Practice Since 1996, 22 Years of Experience
•   University of Michigan, School of Dentistry Graduate
                                                                                400 Newport Center Drive, Suite 205, Newport Beach, CA 92660
                                                                               94 9. 23 9.7 3 14 / JEF F R EYC HUD D S .CO M
               Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 114 of 188
                 Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 81 of 146
GOOD TIMES


    1.                                                     2.                                              3.




           "Romance of the Mission" Gala a Magical Affair
                                                                                                           6.
           Historic Mission San Juan Capistrano was the location of the annual “Romance of the Mis-
           sion” gala, which drew a record 500 guests and raised funds for the Mission Preservation
           Foundation. The magical evening included a moving concert by Jackie Evancho in the Great
           Stone Church and a delectable Ritz-Carlton-catered candlelit dinner in the Central Courtyard.
           PHOTOGRAPHY CARLA RHEA, VAL WESTOVER


    4.                                                     5.




    7.                                             8.                                                                 9.




    10.                                                                   11.                              12.




1. Mission Preservation Foundation Executive Director Mechelle Lawrence Adams with honorees and longtime Mission supporters James and Madeline
Swinden | 2. Grammy and Tony Award winner Jackie Evancho performing in the Ruins of the Great Stone Church | 3. Mission Preservation Fouodation
President George O'Connell and his wife Eden | 4. Michael and Vicky Carabini, Tony Moiso (Vicky and Tony are members of the Mission Preservation
Foundation) | 5. Peter and Connie Spenuzza (Connie is a Mission Preservation Foundation member) | 6. The gorgeous table decor was compliments
of Roger's Gardens Floral Studio | 7. Grammy and Tony-winning artist Jackie Evancho, center, with Bill and Vicki Booth | 8. Mission Preservation
Foundation member William Cvengros with his wife Joan, Monsignor Michael McKiernan | 9. Model wearing the custom designed swallow pin,
courtesy of Lugano Diamonds. valued at $10,000 as the opportunity prize | 10. Roger's Gardens' Gavin Herbert Jr. and wife Kerry (member of gala
committee), Tim and Melinda Wood | 11. Guests Celeste Signorino and Casandra Criscione | 12. Guests Lisa and Grant Williams
                     Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 115 of 188
8        Newport Beach Lifestyle | November 2018
       Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 82 of 146




                       SATURDAY, NOVEMBER 3, 2018
                         Cocktail Reception          Stage Show          Gala Dinner

                    ON E EPI C NI GHT FO R STU D ENT SCHO L ARSHI PS
        Now in its 37th year, Chapman Celebrates brings the magic of Broadway to Chapman University’s
      spectacular Musco Center for the Arts in a heart-pounding showcase of talent and artistry. This beloved
      Orange County tradition has raised more than $35 million in scholarship funds for deserving students.

                Join us in this celebration of all things Chapman and discover what happens when
                 untamed potential meets boundless opportunity: ANYTHING IMAGINABLE.




                                                 BOB WEIR
                                        Founding Member of the Grateful Dead
                               2018 Lifetime Achievement in the Arts Award

CYNDI AND AKIN CEYLAN ’90             ZEINAB DABBAH, M.D. (JD ’12)                  CASEY KASPRZYK ’01
          Gala Chairs                    DANIEL TEMIANKA, M.D.                    Alumni Achievement Award
                                               Citizens of the Year



                                      Chapman.edu/gala-night
               SPONSORSHIP OPPORTUNITIES AND INDIVIDUAL TICKETS ARE AVAILABLE.
 For sponsorship information or tickets, please contact Tami R. Thompson at (714) 744-7031 or tthompso@chapman.edu
           Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 116 of 188
                 Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 83 of 146
GOOD TIMES
     1.                                                      2.                                                    3.




           Celebrity Benefit Concert and Pageant Draw Praise                                                       6.

           The annual Celebrity Benefit Concert and Pageant at the Festival of Arts grounds drew thou-
           sands of people to view the festival’s fine art show with the works of 140 artists, hear Grammy
           Award-winning vocalist Steve Tyrell perform and enjoy the captivating performance of the
           critically acclaimed 85th Annual Pageant of the Masters production, themed “Under the Sun.”


     4.                                                                          5.




     7.                                                                   8.                                       9.




     10.                                                     11.                                       12.




1. Actress and host Sarah Drew, posing with artist Bruce Vanderwilt and his art/Photo: Lily Fassnacht | 2. Pageant Director Diane Challis Davy,
Scriptwriter Dan Duling. Director of Marketing Sharbie Higuchi/Photo: Michael Kovac | 3. Celebrity guest Joe Mantegna, right, with his wife Arlene/
Photo: Lily Fassnacht | 4. Celebrity Daniel Henney/Photo: Lily Fassnacht | 5. Celebrity Tricia Helfer/Photo: Michael Kovac | 6. Festival of Arts President
David Perry, right, with his wife Terry/Photo: Michael Kovac | 7. "Days of Our Lives" alumni Arianne Zucker and Shawn Christian/Photo: Michael Kovac
| 8. Celebrity James Callis/Photo: Michael Kovac | 9. Grammy Award-winning producer and vocalist Steve Tyrell performing at Pageant Concert/
Photo: Michael Kovac | 10. Festival of Arts artists Nikita Young, Rick Graves, and Carla Bosch, with Heather Sudweeks | 11. Celebrity Maria-Elena Laas
perusing the art/Photo: Pat Rogers | 12. Festival of Arts raffle sellers selling tickets for a 2019 Acura RDX/Photo: Pat Rogers
                      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 117 of 188
10        Newport Beach Lifestyle | November 2018
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 84 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 118 of 188
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 85 of 146
GOOD TIMES
 1.                                                     2.                                             3.




       OCMA Gala Held at its New Interim Home
       Excitement was in the air as 270 guests gathered at South Coast Plaza Village, Orange Coun-
       ty Museum of Arts’ home until its new building opens at Segerstrom Center for the Arts in
       2021. Guests were thrilled to experience the Thom Mayne-designed building through state-
       of-the-art virtual reality technology. Dinner was sumptuous, conversation entertaining and
                                                                                                       6.
       smiles abounded! PHOTOGRAPHY RYAN MURPHY, LAUREN HILLARY



 4.                                                     5.




1. OCMA Director/CEO Todd D. Smith, Architect Thom Mayne, Silver Sponsor Elizabeth Segerstrom and Trustee James Bergener | 2. Gala Chair Pame
Schmider, center, with Executive Committee members Jennifer Segerstrom, left, and Jennifer VanBergh, right | 3. Supporters Raj and Marta Bhathal |
4. Dessert Table | 5. Trustee Lisa Bhathal Merage and husband Richard Merage | 6. Patrons Carmela and Ben Du




 1.                                                     2.                                                    3.




       Jungle Adventure Delights Zoo Supporters
       The Santa Ana Zoo’s 26th annual “Zoofari,” hosted by The Friends of the Santa Ana Zoo,
       drew 300 guests to a moon-lit gathering on the zoo lawn that honored U.S. Bank’s staff
       members. KTLA5’s Henry DiCarlo delighted as event emcee/auctioneer, the “Blue Parrot”                  6.
       cocktail and Panache-catered dinner were delish, and dancing to Groove Factory great fun.
       PHOTOGRAPHY ANN CHATILLON

 4.                                                                  5.




1. Whimsical centerpieces, designed and created by longtime zoo supporter Jon "Rip" Ribble | 2. Santa Ana Zoo Director Ethan Fisher, Executive
Director, Cathi Decker, Friends of Santa Ana Zoo Board President David Exline | 3. Award-winning KTLA Channel 5 newscaster Henry DiCarlo served
as gala emcee and auctioneer. More than $100,000 was netted for the Giant River Otter exhibit | 4. Guests Heather and Jared Ede, Greg Rchtouni and
Jane Kutepova | 5. Guests Jeff and Kim Stanga | 6. The Groove Factory band packed the dance floor
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 119 of 188
12    Newport Beach Lifestyle | November 2018
          Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 86 of 146




               SEE A BRIGHTER FUTURE THROUGH
               YOUR NEW WINDOWS AND DOORS
                                          H A R DY W I N D O W S.C O M




C A L L T O D A Case
                Y F O R7:19-cv-00089-BO             | 8 0 0 -51-4
                         F R E E E S T I M A T E SDocument    4 7 9 -Filed
                                                                      7 7 5 06/25/20
                                                                            9        Page 120 of 188
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 87 of 146
GOOD TIMES


 1.                                                    2.                                                     3.




       "Ports of Call" Gala Beckons Laura's House Supporters
       The nautical-themed soiree gathered 300 guests to the Balboa Bay Resort for a “Bon Voyage”
       to domestic violence, thanks to the herculean efforts of Laura’s House. More than $485,000
       was netted for the cause. Gala Chair Laura Khouri recognized Orange County Sheriff San-                6.
       dra Hutchens with the Crystal Heart Award and Steven Hittelman, the Legal Leader Award.
       PHOTOGRAPHY BLEU COTTON PHOTOGRAPHY

 4.                                                    5.




1. Gala Chair Laura Khouri and Laura's House CEO/Executive Director Margaret Bayston | 2. Crystal Heart Award honoree, Orange County Sheriff
Sandra Hutchens, with her husband Larry Hutchens | 3. 2018 Legal Leader Award honoree, Steve Hittelman (Partner at Hittelman Strunk Law
Group), center, with Kory Hittelman. left, and Kaitlyn Hittelman, right | 4. NBC4 award-winning reporter Vikki Vargas was gala emcee | 5. Ports of
call dancers | 6. Magician Johnny Wu entertained



 1.                                                    2.                                                          3.




       Vanguard University's Sixth Annual "Priceless" Luncheon
       Addressing the issue of human trafficking was again the focus at the “Priceless” luncheon at the
       Fashion Island Hotel. Vanguard’s Global Center for Women and Justice Director Dr. Sandra Morgan
       and Open Gate International and Strike Out Slavery founder Deidre Pujols spoke about their                  6.
       amazing work, while human trafficking survivor Stacy Jewell touched hearts about her journey.
       PHOTOGRAPHY ANN CHATILLON

 4.                                                    5.




1. Co-chair Helen Steinkamp, GCWJ Director Dr. Sandra Morgan, Vanguard University President Michael Beals, keynote speaker Deidre Pujols, co-chair
Gwyn Hoyt | 2. Award-winning artist and anti-human trafficking advocacy specialist Stacy Jewell with mistress of ceremonies Deborah Anderson |
3. Acclaimed Angels Baseball first baseman Albert Pujols with Adele Oddo, winner of Albert's autographed baseball | 4. Committee member Jan
Landstrom, Meghan Schoenleben (wife of Outstanding Individual honoree Bradley Schoenleben), committee member Darrellyn Melilli | 5. Open
Gate International CEO Judy Lamborn, Deidre Pujols, Dr. Sandra Morgan, Derek Marsh, GCWJ assistant director | 6. Ana Launes and Randy Harding,
publishers of Newport Beach Lifestyle, Media Sponsor
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 121 of 188
14    Newport Beach Lifestyle | November 2018
 Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 88 of 146

                 SUPPORT THE ARTS LOCALLY




    ORLANDO AGUDELO-BOTERO MI MUSA BRONZE


ETHOS CONTEMPORARY ART
       3405 NEWPORT BLVD., NEWPORT BEACH, CA 92263
      LOCATED IN THE FIRST BLOCK OF THE BALBOA PENINSULA
           ACROSS FROM THE NEW LIDO HOUSE HOTEL
         ETHOSCONTEMPORARYART.COM                         949-791-8917
                Gallery hours Daily 11-6 call first for VIP Parking

   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 122 of 188
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 89 of 146
AROUND TOWN


                                                             star and recording artist David Burnham with
                                                             exceptional students from the school’s Musical
                                                             Theatre Conservatory. Entertainment also included
                                                             OCSA’s award-winning jazz ensemble and its cel-
                                                             ebrated performance ambassadors, Montage! The
                                                             beachfront dinner and concert was enjoyed by 270
                                                             guests, raising funds for the OCSA Foundation.
                                                             OCSArts.net




     Sandy Segerstrom Daniels, Peyton Marquez, Dean Spanos


     FESTIVAL OF CHILDREN
     CELEBRATES 17 YEARS
       Festival of Children showcased the work of 70 chil-
     dren’s charities and offered complimentary activities
     and entertainment at South Coast Plaza through the
     month of September. The opening night party at the
     plaza’s Garden Terrace featured Festival Founder
     and Executive Director Sandy Segerstrom Daniels,        Sandy Segerstrom Daniels, Kay Fugishige-Yada, Chris
                                                             Bures/Photo: Kimberly April
     who bestowed the first Carousel Spirit Award on
     Susie and Dean Spanos (Los Angeles Chargers
     controlling owner) for their longstanding commit-       CANDLELIGHT CONCERT COMMITTEE
     ment to children. Peyton Marquez was presented          TREATED TO MORNING OF FASHION
     the Fred Award for his work in raising funds for kids     In anticipation of Segerstrom Center for the
     with Duchenne Muscular Dystrophy, from which he         Arts’ 45th annual Candlelight Concert, members
     suffers. FestivalofChildren.org                         of the event committee gathered at South Coast
                                                             Plaza’s Saks Fifth Avenue for a light champagne
                                                             breakfast and a private showing of Saks’ fall/win-
                                                             ter eveningwear collection. Saks’ Vice President/
                                                             General Manager Chris Bures welcomed everyone,
                                                             including Candlelight Co-Chairs Sandy Segerstrom
                                                             Daniels and Kay Fugishige-Yada. It was announced
                                                             that the entertainment includes Tony Award winners
                                                             Susan Egan and John Lloyd Young and Broadway
                                                             star Tony Yazbeck, followed by music and dancing
                                                             to the legendary Earth, Wind & Fire. SCFTA.org


                                                             SAMUELI GIFT ANNOUNCED
                                                               Orange County School of the Arts honored alumni
                                                             parents and longtime supporters Susan and Henry
                                                             Samueli with the naming of The Samueli Family Art &
                                                             Science Center at the award-winning school. Thanks to
     David Burnham
                                                             a $2 million donation by the Samuelis to the Masterpiece
                                                             in the Making Campaign, OCSA’s instructional space
     OCSA LAUNCHES 32ND SEASON                               will increase by 155,000 square feet across four build-
       Orange County School of the Arts’ Season              ings, including the new state-of-the-art Dance, Music
     Premiere at Balboa Bay Resort featured Broadway         and Science Centers. OCSArts.net
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 123 of 188
16   Newport Beach Lifestyle | November 2018
  Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 90 of 146



                                BALBOA JEWELRY & COIN
                                 Balboa Jewelry & Coin specializes in the buying, selling, and consignment
                                  of gold, silver, platinum, diamonds, coins, watches, and both estate and
                                 custom designed jewelry. Successful entrepreneur owners Troy and Paula
                                    Feltis purchased the store two years ago and it has since flourished.


                                          Looking for Eye Candy?




          Buy | Sell | Consign
Check Out Our Website at www.balboajewelrycoin.com                       Stop in and experience their personal
 215 1/2 Marine Avenue, Balboa Island, CA 92662 | 949-397-1234       relationship-building approach for yourself.




      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 124 of 188
                                                                            November 2018 | Newport Beach Lifestyle   17
              Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 91 of 146
CULINARY CREATIONS




HOLIDAY
                                                                            INGREDIENTS




                                                      HARVEST PUMPKIN PIE
                                                                            CRUST
                                                                            + 2 ½ c. Flour




RECIPES
                                                                            + 1 tsp. salt
                                                                            + 12 tbs. butter, chilled
                                                                            + ¼ c. Vodka, chilled
                                                                            + ¼ c. water. chilled


                                                                            EGG WASH
ENJOY A CLASSIC PUMPKIN PIE WITH A TWIST AND
                                                                            + 1 egg
A PERFECTLY BLENDED HOLIDAY COCKTAIL
                                                                            + 1 tbsp. water, beaten together

ARTICLE CHEF JESSICA ROY
PHOTOGRAPHY CHEF JESSICA ROY                                                FILLING:
                                                                            + 4 eggs, beaten
                                                                            + 1 (15 oz.) can pumpkin
                                                                            + 1 ¼ c. sugar
                                                                            + 1/4 c. molasses
                                                                            + 1 ½ tsp. salt
                                                                            + 2 tsp. cinnamon
                                                                            + 1 tsp. ground ginger
                                                                            + 1 tsp. allspice
                                                                            + 1 tsp. nutmeg
                                                                            + ¼ tsp cloves


                                                                            WHIPPED CREAM
                                                                            + 12 oz. heavy cream, chilled
A slice of
Harvest                                                                     + 1 c. sugar
Pumpkin Pie                                                                 + ¼ c. hazelnut liquor, chilled
                                                                            + Demerara sugar, for Garnish



                                                                            MMETHOD
                                                                               ETHOD
                                                                              Mix first three ingredients in a food
                                                                            processor and pulse until mixture resem-
                                                                            bles crumbs. Add remaining ingredients
                                                                            and pulse until dough comes together.
                                                                            Divide in half. Roll out one half and line
                                                                            pie dish. Roll out other half and use
                                                                            leaf cutters to punch out design. Brush
                                                                            all crust with egg wash before baking
                                                                            (optional). Bake leaves for 12-14 minutes
                                                                            until golden brown. Reserve for garnish.
NOTHING REPRESENTS THE FEELING OF                                             Take ingredients for the filling and
THE HOLIDAYS AND THAT CELEBRATORY                                           blend in standard mixer until well incor-
SPIRIT LIKE A HOMEMADE PIE. In the fol-                                     porated. Pour into pie dish. Bake at 400
lowing recipe, I put a fun twist on an American                             degrees for 15 minutes. Decrease tem-
classic. I made a decorative wreath out of extra                            perature to 375 degrees and cook for
pie dough rolled thin and shaped. The wreath is                             additional 25-30 minutes or until done.
optional but achievable for the ambitious cook.                             After pie has cooled, decorate it.
Layer the rolled dough in a 10-inch circle, egg                               Place all ingredients for whipped cream
wash, and bake until golden.                                                in a bowl. Using an electric mixer whip
                                                                            into firm peaks. Serve atop pie and enjoy!
                 Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 125 of 188
18   Newport Beach Lifestyle | November 2018
        Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 92 of 146




POARCH ROCKIN’
THYME COCKTAIL
Recipe, Courtesy Renaissance Newport Beach


  This holiday cocktail is perfect for
entertaining. It can be batch-made ahead
of time and shaken with ice to order. The
notes of elderflower, pear, and thyme cre-
ate a perfectly balanced cocktail that will
please a crowd.


INGREDIENTS
COCKTAIL
+ 1.5 oz. vodka
+ ¼ oz. St. Germaine
+ ½ oz. vanilla thyme simple syrup
+ ½ oz. pear nectar
+ 7 medium ice cubes
+ 1 thyme sprig
+ 1 pear wedge


VANILLA THYME SIMPLE SYRUP
+ 1c. white sugar
+ 1c. water
+ 3 tbs. good vanilla extract
+ 7 sprigs fresh thyme


METHOD
SIMPLE SYRUP
Place water and sugar in a small saucepan
and bring to a boil. Turn heat off and add
thyme. Let steep for a minimum of 2 hours
up to overnight. Strain out thyme when ready
and add vanilla to finish.


FOR THE COCKTAIL
Place all ingredients in a cocktail shaker.
Shake for 10 seconds. Pour into chilled coupe
glasses and garnish with fresh pear and re-
maining thyme sprig. Enjoy!
                                                                                          Porch Rockin'
                                                                                         Thyme Cocktail

              Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 126 of 188
                                                                November 2018 | Newport Beach Lifestyle   19
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 93 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 127 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 94 of 146




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 128 of 188
            Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 95 of 146




                                               A HUNDRED
                                               YEAR LEGACY
                                                THE LAGUNA ART MUSEUM
                                                   COMMEMORATES ITS
                                                 HISTORY IN A YEAR-LONG
                                                CENTENNIAL CELEBRATION




         Opening in 1918, the Laguna            ARTICLE DONNA BUNCE
         Beach Art Association art gal-
         lery, later to evolve to become
         the Laguna Art Museum                  OUR COMMUNITY IS FORTUNATE TO HAVE IN OUR MIDST
                                                AN ART MUSEUM THAT IS CELEBRATING ITS 100TH ANNI-
                                                VERSARY. What would later be named the Laguna Art Museum
                                                was founded on July 27, 1918 by a group of Laguna Beach artists,
                                                who opened their first exhibition in a small building on the grounds
                                                of the Laguna Beach Hotel. Moving to its present location ten years
                                                later, the museum today is a magnet for lovers of California art. Its
                                                exhibits feature works of art created by California artists or represent
                                                the life and history of the state. Through its permanent collection,
                                                its special loan exhibitions, its educational programs, and its library
                                                and archive, the museum strengthens the public’s knowledge and
                                                appreciation of California art of all periods and styles.



                 Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 129 of 188
22   Newport Beach Lifestyle | November 2018
         Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 96 of 146



      Inside view of the
      Laguna Beach Art
      Association art
      gallery, 1923
                                                              1 THE HISTORY
                                                               Laguna Beach was officially launched as an
                                                               art colony in 1918 when local artists formed
                                                               the Laguna Beach Art Association (LBAA),
                                                               the beginnings of what would eventually be-
                                                               come the Laguna Art Museum. LBAA, led by
                                                               artists Anna Hills and Edgar Payne, opened
                                                               a small art gallery in a building formerly
                                                               used as a town hall on the grounds of the
                                                               Laguna Hotel to showcase local art and lat-
                                                               er, in 1929, following a successful fundraising
                                                               drive, opened a custom-designed gallery on
                                                               the site of the present-day museum on Cliff
                                                               Drive. The gallery began taking more and
                                                               more characteristics of a museum and in
                                                               1972 was officially named the Laguna Beach
                                                               Museum of Art, later renamed the Laguna
                                                               Art Museum in 1986 with the expansion that
                                                               completed the building as it stands today.

                                                                                                CONTINUED >




Groundbreaking for the
Laguna Beach Art Asso-
ciation art gallery on the
site of today's Laguna Art
Museum on Aug. 25, 1928/
LBAA President Anna Hills,
front; from left, William Grif-
fith, H.H. Henshaw, Dr. B.B.
Mason (acting city mayor),
John Baumgartner, Howard
Heisler, George Emmons
              Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 130 of 188
                                                                November 2018 | Newport Beach Lifestyle     23
              Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 97 of 146
A HUNDRED YEAR LEGACY                         (CON TI N U ED)


     Entrance to the museum's
     centennial exhibition, "Art
     Colony - The Laguna Beach
     Art Association, 1918-1935"
                                                                           2 COMMEMORATING
                                                                                    THE LAGUNA BEACH
                                                                                    ART ASSOCIATION
                                                                           Laguna Art Museum opened its centennial year
                                                                           exhibition, “Art Colony: The Laguna Beach Art
                                                                           Association, 1918-1935” on June 24, 2018 (runs
                                                                           through January 13, 2019) to celebrate the art as-
                                                                           sociation’s history by featuring 100 paintings by
                                                                           major artists that were seen in the original exhi-
                                                                           bitions. The exhibition challenges existing ideas
                                                                           on what American Impressionism is and shows
                                                                           how California art is a distinct phenomenon with
                                                                           its own styles, themes and personality. Museum
                                                                           Executive Director Malcolm Warner says of the
                                                                           exhibition, “Attendance and feedback has been
                                                                           great. No one with a taste for painting should
                                                                           miss it–it’s an immersion in gorgeous color and
                                                                           brushwork as well as the beauty of nature.”




3 SPECIAL
          ANNIVERSARY EVENTS
A series of year-long centennial celebrations have occurred, in-
cluding the Centennial Bash in January, and a California Cool
Art Auction (the 36th annual) in February featuring 100 works
of art of California’s most coveted artists. The museum also par-
ticipated in the 52nd Patriot’s Day Parade in March with a cen-
tennial-themed float. The film, Laguna Art Museum at 100, was
screened in April, the “Art Colooy” exhibition opened in June (de-
tailed above), the LBAA Birthday Party was held in August, and
the Centennial Ball was held in September at the Festival of Arts
grounds. A Centennial Trolley Tour took place in October viewing
historic homes of the LBAA founders, and John Wayne Airport
is showcasing the exhibition, “Laguna Art Museum: An Artistic
Legacy” through December 19.



                           The LBAA Birthday Party saw Orange County
                            Supervisor Lisa Bartlett present a proclama-
                             tion in honor of the museum's centennial to
                            LAM Executive Director Dr. Malcolm Warner
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 131 of 188
24    Newport Beach Lifestyle | November 2018
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 98 of 146



                                                                             “OUR HERO IS ANNA
                                                                           HILLS, THE EDUCATOR
                                                                     AND FUNDRAISER OF THE
                                                                       GROUP (LAGUNA BEACH
                                                                 ART ASSOCIATION). SHE DID
                                                                    MORE THAN ANYONE ELSE
                                                                  TO ESTABLISH THE LAGUNA
                                                                     BEACH ART ASSOCIATION
                                                                AND LAY THE GROUNDWORK
                                                                FOR THE CHANGE FROM ART
                                                                 ASSOCIATION TO MUSEUM.”
                                                                    - DR. MALCOLM WARNER,
                                                                           EXECUTIVE DIRECTOR,
                                                                         LAGUNA ART MUSEUM
                                      Laguna Art
                                      Museum today




                                   4 LAGUNA ART MUSEUM TODAY
                                   As Executive Director Malcolm Warner puts it, “I’m touched by the
                                   idealism of the early Laguna Beach artists. It was a pretty remote
                                   place when they came together to form the art association that even-
                                   tually became the museum. The artistic, Bohemian life had been
                                   largely a big city life, but they wanted to create an artistic community
                                   that was more in touch with nature. We still feel that in all we do, and
                                   all we aspire to do, in today’s Laguna Art Museum.”

                                   Laguna Art Museum, 307 Cliff Drive, Laguna Beach
                                   949.494.8971 / LagunaArtMuseum.org




  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 132 of 188
                                                                 November 2018 | Newport Beach Lifestyle      25
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 99 of 146




A Grateful,
Committed Couple
 CHARLIE AND LING ZHANG ARE
 PASSIONATE ABOUT GIVING BACK
                                                                              Ling and Charlie's wedding
 ARTICLE DONNA BUNCE                                                          day on June 8, 1985
                                                                       Ling and Charlie's wedding day on
                                                                       June 8, 1985
                 Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 133 of 188
 26   Newport Beach Lifestyle | November 2018
    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 100 of 146




                         NAMED OUTSTANDING PHILANTHROPISTS AT
                       NATIONAL PHILANTHROPY DAY ORANGE COUNTY
                       ON NOVEMBER 15TH SPEAKS TO THE ENORMOUS
                        CONTRIBUTIONS THE ZHANGS HAVE AND ARE
                         CONTINUING TO MAKE TO THIS COMMUNITY.


CHARLES (CALLED CHARLIE) ZHANG IS THE PERFECT                        GIVING
EXAMPLE OF THE AMERICAN DREAM. Coming to America                       The idea of helping people came about soon after they were
in 1980 from Shanghai, China, he had his clarinet and $20 in his     married, long before Charlie and Ling became millionaires.
pocket. Twenty-one years later, Charlie and his wife Ling sold         ‘We didn’t have much, but we helped community concerns,
Pick Up Stix for $50 million!                                        friends and our church,” Charlie says.
  Charlie, wanting to be a musician when he arrived in Los             “Charlie helped his family in Shanghai with the little that we
Angeles but having no money to pursue it, got a job immedi-          had,” Ling says.
ately at a local restaurant as a dishwasher and saved $7,000           They also helped friends in China who needed financial help, in
to buy his first Chinese restaurant two years later. An injury to    particular establishing a scholarship fund in Nanking for low-in-
his hand ended his musician’s dream, so he continued buying          come high school students.
Chinese restaurants.                                                   Charlie gives his wife credit for their generosity.
  An event occurred in 1984 that changed his life. He met              “Ling has a kind heart and brought me to the Lord before we were
Ling Wang at church in Cerritos, they dated, and nine months         married,” Charlie shares. “I really feel God brought us together.”
later they were married at Cerritos Christian Church. Ling had         The couple’s philanthropy has been quiet but steady for a long
immigrated from Taiwan to the U.S. in 1978 and received a            time. It has only been recently that they have stepped into the
bachelor’s degree in accounting from Cerritos College before         spotlight with board of directors commitments for Charlie and
she met Charlie.                                                     major donations to Pacific Symphony (they were major sponsors
  Soon after marrying, the Zhangs moved to El Toro, later moving     in 2016 of the symphony’s Youth Orchestra’s trip to China), Bowers
to Laguna Niguel, where they reside today.                           Museum, Pacific Chorale and Concordia University, where Charlie
  They worked well together and in 1989, they launched Pick          is a member of the advisory board. Their church, Church in San
Up Stix - he as CEO and she as CFO. The company expanded             Juan Capistrano, continues to be high on their giving list.
to more than 100 stores and was sold to TGI Friday in 2001 for         The Zhangs latest passion is Orange County Music & Dance,
$50 million.                                                         which they established in 2016 to provide a world-class nonprofit
  Soon after, in 2002, the couple founded Zion Enterprises,          performing arts school for students, regardless of their ability to
a property development company in Laguna Niguel, which               pay. The Irvine-based 21,000 square foot facility offers classes in
is still going strong today. In 2004, they launched Aseptic          dance, individual instrumental classes in strings, harp, woodwinds,
Solutions USA, a manufacturer and co-packer of nutritional           brass, piano and percussion. There are also voice classes in opera
and dietary beverages, which they sold in 2012 to Glanbia            and pop music and theater classes as well. The school boasts eight
Nutritionals for $60 million.                                        music rooms, two large dance studios, two conference rooms, a fully
  The couple have continued to partner in businesses through-        equipped recording studio, an in-house café and a 150-seat black box
out the years.                                                       theater. There are close to 400 students at the school with 80% ages
  “In the early years, we were devoted to raising our two boys and   six to 18 and 20% adults, primarily in dance and voice. There is also a
growing the businesses,” Charlie says.                               summer program for deaf students in dance for their encouragement.
                                                                                                                              CONTINUED >




         Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 134 of 188
                                                                                                November 2018 | Newport Beach Lifestyle        27
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 101 of 146
A GRATEFUL, COMMITTED COUPLE                            (CON TI N UED)


                                                                                 Charlie manning
                                                                                 the stove during his
                                                                                 Pick Up Stix days




     Charlie says the Southern California Children’s Choir has
made its home at OCM&D, as has the 80-member adult
chorus called the American Feel Young Chorus. The school
is also a major sponsor for the Orange County Artists Award
for high schools competition, which is held at the Irvine
Barclay Theatre.
     “Some of our students have appeared on ‘America’s Got
Talent,’ Charlie says.
     He said the school created a pop band to audition for
”America’s Got Talent,”and they won their audition and
advanced to the finals, which they didn’t win.
     “It was a major achievement for our kids,” Charlie says.
“The video received 400,000 viewers, and many called to
audition for the school.”
     Charlie and Ling hosted a major fundraiser for the school
on April 28, 2018 called “From Classical to Rock” for under-
served youth from the school to learn and perform alongside
professional musicians. Grammy Award-winning bassist and
producer Randy Jackson emceed the show, which included
John Rzeznik, guitarist and frontman for the Goo Goo Dolls.
All the professionals donated their time for the sold-out evemt,
and the proceeds were $132,050 for the school.
     Charlie has received numerous accolades, among them
Entrepreneur of the Year by Ernst & Young and, in 2014, the
prestigious Ellis Island Medal of Honor, given to those who                      Charlie Zhang
have made a significant contribution to the U.S. The honors go                   receiving the
                                                                                 Ellis Island Metal of
on and on for this modest man. And, if I were to list the number
                                                                                 Honor, 2014
of charities he and Ling support, it would amaze you.
     Their true joy resides in their newest endeavor, Orange
County Music & Dance.
     “We touch so many lives here,” Ling says. “It is such a
family atmosphere.”
     The Zhangs recently committed $1.1 million to the
OCM&D endowment.
     “We will continue to provide a place for youth to be nur-
tured, inspired and empowered,” Charlie says. And, Ling adds,
“Music is very powerful, and we feel leads the students in the
right direction.”
     “We want to introduce them to a spiritual, church-filled
life,” Charlie states.
     Both Ling and Charlie agree that this country and this
community gave them wonderful opportunities to suc-
ceed, and that is why they continue to give. If you’ve ever
heard Charlie sing “God Bless America,” you would realize
his love for this country.
     Who would better understand that than a man who came to
America with a dream and $20 in his pocket.

                    Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 135 of 188
28     Newport Beach Lifestyle | November 2018
   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 102 of 146


                                                                                                 Orange County Music &
                                                                                                 Dance building in Irvine




                                Ling and Charlie Zhang



Charlie and Ling Zhang with members of the Pacific
Symphony Youth Orchestra and Pacific Symphony
Ensembles Director Shawne Zarubica, left. Students
from left - Elana Leish, Danielle Liu, Shelby Capozzoli,
Stephen (Donghyun) Ko, Hampton Douglas




OCMD vocal instructor Julian                               OCMD stage with big screen
Miranda with students




         Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 136 of 188
                                                                                 November 2018 | Newport Beach Lifestyle    29
         Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 103 of 146



                  James Sant aniello
    James the “General” of Contractors serving Southern California and
    specializing in “challenging and difficult” projects in Orange County
             for new construction or major remodels since 1978.




  A lis t of the not able and numerous completed projec t s
                 and references upon reques t.



                                                      James Santaniello
                                                         714-815-5097
                                            Jim@JamesSantaniello.com
Reliable...Results!
        Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 137 of 188
                                                           CA License 361862
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 104 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 138 of 188
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 105 of 146
HOMETOWN HERO



                  VANS US OPEN OF SURFING 2018 CROWNS TWO HUNTINGTON BEACH LOCALS




            Two Dominate
            on Home Surf                       ARTICLE ANA LAUNES




 VANS US Open of Surfing
 2018 in Huntington Beach




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 139 of 188
32   Newport Beach Lifestyle | November 2018
     Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 106 of 146


Courtney Conlogue surfing
for the championship title
at the US Open of Surfing




                                                                                             Vans US Open of Surfing
                                                                                             2018 winners Kanoa Igarashi
                                                                                             and Courtney Conlogue




                                                                             THIS YEAR, VANS US OPEN OF SURFING
                                                                             CROWNED TWO HUNTINGTON BEACH
                                                                             SURFERS IN EARLY AUGUST AS CHAMPI-
                                                                             ONS ON ITS HOME SURF. A passionate and
                                                                             determined Courtney Conlogue beat world
                                                                             #1 ranked Stephanie Gilmore for the women’s
                                                                             title and Kanoa Igarashi was the first surfer to
                                                                             win back-to-back Men’s Opens since Brett
2018 US Open of Surfing winners - Men's                                      Simpson did it eight years ago in 2009-10.
title runner-up Griffin Colapinto, Men's
                                                                             Igarashi’s battle against Griffin Colapinto turned
title winner Kanoa Igarashi, Women's title
winner Courtney Conlogue, Women's title                                      into an eight-point ride that sealed the deal.
runner-up Stephanie Gilmore                                                    Conlogue, known for her gritty deter-
                                                                             mination and incredible work ethic, is a
                                                                             two-time World Title runner-up (2015, 2016).
                                                                             Originally from Santa Ana, Courtney has made
                                                                             Huntington Beach her surfing home. After
                                                                             winning the first contest she ever entered at
                                                                             age 10, she earned a wildcard into the Maui
                                                                             Pro in Honolulu at 14. In 2009, she won the US
                                                                             Open of Surfing in front of her home crowd,
                                                                             paving the way to the Championship Tour
                                                                             where she finished in the Top 10. In 2015, she
                                                                             participated and won events in Australia, Brazil
                                             2018 US Open of Surfing
                                                                             and Portugal. After overcoming the injuries
2018 US Open of Surfing Women's              Women's title winner Courtney
title winner Courtney Conlogue               Conlogue reveling in her win    she had and winning the US Open again,
                                                                             Conlogue said, “My head’s in the right spot
                                                                             and I’m just having a good time out there.”
                                                                               Kanoa Igarashi’s father, Japanese surfer
                                                                             Tsutomu ‘Tom,’ moved him to Huntington
                                                                             Beach with the sole purpose of teaching
                                                                             Kanoa the art of surfing. Kanoa quickly
                                                                             became a top-ranked amateur and qualified
                                                                             for the Championship Tour in 2015. He won the
                                                                             Hang Loose Pro and Pantin Classic in 2016,
                                                                             and in 2017 won his first US Open of Surfing
Kanoa Igarashi surfing                                                       in Huntington Beach. This year, Igarashi, who
for the championship title at                                                holds dual citizenship, is proudly representing
the US Open of Surfing
                                                                             Japan on the global stage, as he looks to surf
                                                                             for them during the 2020 Olympics in Tokyo.
           Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 140 of 188
                                                                              November 2018 | Newport Beach Lifestyle         33
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 107 of 146
BACK STAGE




                Bountiful Memories
              and Yuletide Celebration
                                         SPENDING AN IRISH CHRISTMAS AT THE BARCLAY

                                                         ARTICLE HELENA DANOVICH



     Bodrhan Dance                                                                                                              World champion
                                                                                                                           dancer Connor Reider




     Dancers performing the
     Half-Door Dance



                                                                                                                               Wren Hunt Dance




CHRISTMAS AT IRVINE BARCLAY THEATRE BEGINS IN                               throughout its seven previous sold-out showings at the theatre.
NOVEMBER. Thanksgiving revelries give way to magical storytelling           This year’s cast includes Caterina Coyne (principal dancer of
and beloved Christmas carols…and the Barclay stage comes alive              Riverdance) and world champion dancers Tyler Schwartz and
with all things Christmas—Irish Christmas, that is.                         Connor Reider, along with a host of additional world-class singers,
     An Irish Christmas event at The Barclay captures the very heart-       dancers and musicians.
beat of a traditional Irish Christmas celebration. The jubilant atmo-         Along with showcasing established Irish music and dance stars,
sphere reverberates with the infectious rhythm of Irish dance and           O’Carroll says she enjoys guiding and mentoring the next generation
the ethereal beauty of the music—its joyful harmonies flooded with          of local young talent.
the sounds of Irish flutes, fiddles and beautiful singing voices.             “One of the most satisfying moments is when we can take
     Many have made An Irish Christmas at The Barclay a family tradition.   one of these young dancers and highlight them in the show,”
     “Sometimes we have family groups of up to 15 at our shows,” says       she says.
Margaret O’Carroll, president of Kerry Irish Productions, the pro-            Drawing upon hundreds of years of Irish history, An Irish
ducer of the show. “It’s a total joy-ride for families—from children to     Christmas honors this festive time of year with glorious music and
seniors—the age range at our shows is across the board.”                    dance (the footwork is awe-inspiring), bringing a bounty of smiling
     First presented at The Barclay in 2007, An Irish Christmas has         faces and holiday memories. All that’s missing is the lush green
featured countless award-winning Irish dancers and musicians                countryside. You’ll have to travel to Ireland for that!
                   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 141 of 188
34     Newport Beach Lifestyle | November 2018
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 108 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 142 of 188
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 109 of 146
OUR TOWN




      drama from the
        front lines




           ANNETTE BENING, ED ASNER AND GARY COLE WILL STAR IN A VETERANS DAY PRODUCTION
                        OF ‘IF ALL THE SKY WERE PAPER’ AT CHAPMAN UNIVERSITY

                                                       ARTICLE DAWN BONKER



THE MARK OF A COMPELLING STORY IS THAT IT’S TOLD OVER                  Center and the Kirk Douglas Theatre, where it featured star perform-
AND OVER, SOMETIMES EVEN TO THE SAME LISTENERS,                        ers Annette Bening and Gary Cole.
WHO OFTEN HEAR SOMETHING NEW IN EACH RETELLING.                          Now, in honor of the 100th anniversary of Veterans Day, the
     So it is with “If All the Sky Were Paper,” a play by Chapman      play returns to campus for a special performance featuring tele-
University Presidential Scholar Andrew Carroll that features read-     vision legend Ed Asner, who will join Bening and Cole in the
ings of letters written by service people in American conflicts from   one-night production.
the Revolutionary War to the U.S. war in Afghanistan. With support       Audiences will truly hear something new, too. In addition to rede-
from the National Endowment for the Arts and Cal Humanities, the       signed multimedia elements, the Saturday, Nov. 10, production will
play toured the nation for two years and was featured at the Kennedy   feature original music by composer Peter Boyer, whose “Ellis Island:
                  Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 143 of 188
36     Newport Beach Lifestyle | November 2018
       Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 110 of 146



                                                                The Dream of America” was recorded at Segerstrom
                                                                Concert Hall for PBS’ “Great Performances” series.
                                                                  Unchanged, though, is the power of hearing the
                                                                stories of those who have served at the front lines of
                                                                American history.
                                                                  “It’s not political in any way. It’s not overly patriotic or
                                                                anti-war. It’s very simply people’s stories. They’re very
                                                                moving. It highlights how human beings can really shine
                                                                and, conversely, how war can really bring out the worst
                                                                in people,” says John Benitz, associate theatre professor
                                                                at Chapman, who has directed the play several times.
                                                                “They never fail to move me.”
                                                                  The play is based on Carroll’s bestselling books
                                                                War Letters and Behind the Lines and brings to life the
                                                                wartime letters of armed forces members caught up in
                                                                every American conflict since the Revolutionary War.
                                                                Selected letters range from those written by wistful
                                                                farm boys-turned-soldiers to Civil War wives hoping for
                                                                a loved-one’s return.
                                                                  The human drama in the letters first captured Benitz’
                                                                imagination in 2010 when he read an article on the let-
                                                                ters in National Geographic and reached out to Carroll in
                                                                hopes of developing a play based on the letters. The two
                                                                hit it off and began collaborating. Today, they continue to
                                                                adapt the play slightly for each new production.
                                                                  Like the play, the collection of letters continues
                                                                to evolve. More than 90,000 letters are now part of
                                                                Chapman’s Center for American War Letters, directed by
                                                                Carroll and studied by Chapman students and scholars
                                                                from around the world.
                                                                  At 90,000 letters, it’s easy to imagine that all the most
                                                                powerful stories have been told. Not so, Carroll says.
                                                                  “Every time I think we’ve exhausted the subject mat-
                                                                ter of love, fear, courage, someone sends me a letter
                                                                that’s unlike any I’ve read before.”
                                                                  And what has him most excited is his expectation
                                                                that this new chapter in the archive’s history will be its
                                                                most vibrant.
                                                                  “I really feel like we’ve just scratched the surface of
                                                                what’s out there and what’s possible,” he says.



Left: Chapman University theatre students perform in the        “If All the Sky Were Paper”
2010 world premiere of “If All the Sky Were Paper”              Saturday, Nov. 10, at 7:30 p.m.
Top: Chapman Presidential Scholar Andrew Carroll with           Chapman University’s Musco Center for the Arts
bins of letters from American conflicts                         Tickets: $25-$55
Middle: Oscar-nominee Annette Bening, a recipient of Chap-      Veterans and active-duty military may purchase up
man’s Lifetime Achievement in the Arts Award, will perform      to two tickets at half price. Please plan to show mili-
in the Veterans Day production of “If All the Sky Were Paper”   tary ID upon arrival. Parking pass is included in ticket
Bottom: The special production will include an original         purchase. Advance tickets may be purchased online
score by Grammy-nominated composer Peter Boyer/                 at Chapman.edu/Tickets.
Photo: Benjamin Ealovega
             Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 144 of 188
                                                                               November 2018 | Newport Beach Lifestyle     37
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 111 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 145 of 188
    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 112 of 146




   AGE MANAGEMENT
           · For Women and Men
   · Bioidentical Hormonal Replacement
       · Menopause and Andropause.
   · Other related problems, such as PMS
                   (Premenstrual Syndrome)

Call Today for a FREE Telephone Consultation! 949-536-9402




         Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 146 of 188
                                                             November 2018 | Newport Beach Lifestyle   39
                Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 113 of 146
     LIFESTYLE CALENDAR
NOVEMBER    RUNS THROUGH
            NOV 4
                                                        9-10                                     13-25
                                                        "WEST SIDE STORY"                        "WAITRESS"
                                                        Coast Hills Auditorium                   Segerstrom Center for the Arts
            "THE SEAFARER"                              Enjoy the concert version of the 1961    The Broadway musical from Grammy
            Laguna Playhouse                            award-winning musical, "West Side        Award-winning Sara Bareilles is com-
            It's Christmas Eve in a coastal village     Story," performed by South Coast         ing to Segerstrom Hall, as renowned
            north of Dublin. Sharky returns to look     Symphony at Coast Hills Auditori-        actress/singer Christine Dwyer puts
            after his aging brother, who's recently     um in Aliso Viejo. The musical was       on her apron and bakes her way across
            gone blind. Attempting to stay off the      nominated for 11 Academy Awards          the country as she steps into the role
            bottle, he contends with old drinking       and won 10, including Best Picture,      of Jenna in the national tour. Dwyer's
            and card buddies and the arrival of a       becoming the record holder for the       creds include Sylvia in the national tour
            stranger from the past. With stakes         most wins of a movie musical. You'll     of "Finding Neverland" and Maureen
            raised higher and higher, Sharky            love hearing musical numbers like        on Broadway in "Rent." SCFTA.org
            may be playing for his very soul.           "Maria," "Tonight," "Somewhere," etc.
            LagunaPlayhouse.com                         SouthCoastSymphony.org
                                                                                                 NOV 17, 18, 23,
            RUNS                                        10-18                                    24, 25; DEC 1, 2,
            THROUGH                                                                              8, 9, 15, 16
                                                        “LEGALLY BLONDE”
            JAN 13                                      UCI Claire Trevor School of the Arts
                                                                                                 SAWDUST ART FESTIVAL:
                                                        Based on the book and hit movie
            "KNIGHTS IN ARMOR"                          of the same name, this award-win-        WINTER FANTASY
            Bowers Museum                               ning musical packs more than             Sawdust Festival Grounds, Laguna Beach
            "Knights in Armor" features stun-           fabulously fun songs and visual          The 28th Annual Stardust Art Festival
            ning masterpieces of European arms          delight. Everyone underestimates         Winter Fantasy is a weekends-only
            and armor, dating from the Medieval         Elle Woods (herself included), but       event for the entire family. The festival
            and Renaissance ages to the Ro-             when she heads to Harvard to win         grounds are transformed into a winter
            manticized Medieval revival of the          back her boyfriend, she finds much       wonderland and feature 180 artists
            1800s. Featured are pieces of armor,        more in store for her future. Check      showcasing their work. Enjoy holi-
            including full suits, helmets, corselets,   the website for performance times.       day entertainment, outdoor cafes, art
            shields, swords and paintings on loan       arts.uci.edu                             classes and demonstrations, Santa,
            from the Museo Stibbert of Florence,                                                 and much more. You will find great art
            Italy. Bowers.org                                                                    gifts and decorations for the holidays.
                                                        11                                       SawdustArtFestival.org


            4                                           "THE LEGACY CONTINUES GALA"
                                                        City National Grove of Anaheim           22
            QUARTETTO DE CREMONA                        Rivals United for a Kure's "Legacy
            Salmon Recital Hall, Chapman University     Gala" celebrates Kure It Cancer Re-      2018 TURKEY TROT OC
            Since its formation in 2000, the Quar-      search's 10th anniversary by hon-        The Village of Hope, Tustin
            tetto de Cremona has become one of          oring people who have played key         The Orange County Rescue Mission
            the most exciting chamber ensembles         roles in its growth. Rivals UCLA Bru-    will hold its fifth annual Turkey Trot OC
            on the international stage. The quar-       ins and USC Trojans come together        5K Run/Walk on Thanksgiving morning
            tet is an ambassador for the interna-       to raise funds for Kure It's under-      with the goal of raising enough support
            tional "Friends of Stradivari" project      funded cancer campaign to support        to provide more than 30,000 meals for
            and plays the Stradivarius "Paganini        the amazing cancer researchers at        the hungry and homeless of Orange
            Quartet" instruments on loan from           UCLA Jonsson's and USC Norris'           County. Registration opens at 6:30
            the Nippon Music Foundation, includ-        Comprehensive       Cancer    Centers.   a.m./Race starts at 8 a.m. Expo and
            ing the same violin played by Henri         KureIt.org                               awards follow the race. Check website
            Temianka. MuscoCenter.org                                                            for further details. TurkeyTrotOC.org
                      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 147 of 188
     40   Newport Beach Lifestyle | November 2018
      Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 114 of 146




         MR. CLEAN MADE HIS CHOICE.
                                                    ®




                             Make The Maids Your Choice Too.            ®




ONE MORE REASON TO HIRE THE MAIDS.                                                                             ✓ Certified by Mr. Clean
                                                                                                               ✓ 100% satisfaction guarantee
It’s no surprise Mr. Clean trusts only one cleaning service to be an                                           ✓ Bonded and insured
exclusive partner. Our detailed 22-STEP CLEANING PROCESS and
                                                                                                               ✓ No-contract cleanings
TRAINED EXPERTS eliminate dirt, grease and allergens to your highest
standards. Fall into a new routine. The Maids and Mr. Clean will keep                                          ✓ Customized cleaning plans
your house clean and healthy from season-to-season.                                                            ✓ Flexible scheduling




         949-474-4070
                                                 Call now for a free,
                                                 no-obligation estimate
                                                 Maids.com

           Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 148 of 188
                              Mr. Clean brand and image trademarks are used under license from The Procter & Gamble Co.
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 115 of 146
LOCAL’S CHOICE




WAYS                                           01
                                                     OLIVE CREST - The nonprofit has direct service and support ser-
                                                     vice opportunities for individuals that include mentoring, internships,
                                               chaplaincy, tutoring, childcare, office volunteering, event volunteering, etc.
                                               Additionally, Olive Crest offers opportunities to create, lead and/or host




TO
                                               events with children and youth. OliveCrest.org/Volunteer




                                               02
                                                      SENIORSERV - The nonprofit’s holiday program benefits home-
                                                      bound seniors throughout Orange County. They provide gift bags,
                                               which you simply fill with goodies or donate a $25 pre-paid card. Contact




GIVE
                                               Linda Molthen by December 7 at 714.229.3377 to brighten the holidays for a
                                               local senior or visit SeniorServ.org.




                                               03
                                                      MOMS ORANGE COUNTY - Each year MOMS Orange County
                                                      helps more than 5,000 low-income pregnant women and infants.
                                               Volunteer opportunities over the holidays are needed to help process dona-
                                               tions, and individuals and groups are needed to adopt Orange County’s
CONSIDER VOLUNTEERING FOR ONE OR               neediest families. Donations of diapers, newborn necessities, clothing,
MORE OF THESE WORTHWHILE NONPROFITS            books and toys for ages 0-2 are welcome. Contact Amanda Warner at
                                               714.352.3406 or visit MomsOrangeCounty.org.
ARTICLE DONNA BUNCE



                                               04
                                                      VOCATIONAL VISIONS - Volunteer opportunities for Vocational
                                                      Visions’ Clubhouse Program for adults with disabilities includes
                                               helping with finding used or donated items, sharing information about any
                                               special talents or speaking about your unique job. Volunteers have the
                                               opportunity to also help with arts and crafts, work on client goals, assist
                                               with client’s needs and help supervise on field trips. Background checks
                                               and medical clearances are required. VocationalVisions.org




                                               05
                                                      SECOND HARVEST FOOD BANK - Volunteers at Second Harvest
                                                      Food Bank are the heart and soul of its mission to feed the hungry,
                                               as they provide 40% of the work at the food bank. Activities are available to
                                               sort food at the Food Distribution Center, help at the incredible Edible Farm
                                               (moving to a location at the Great Park and ready in 2019), and work in the
                                               administrative offices. There are also volunteer activities available for kids
                                               through Izzy’s Corner. FeedOC.org/Get-Involved/Volunteer




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 149 of 188
42   Newport Beach Lifestyle | November 2018
            Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 116 of 146




    Stronger
    Brighter
    Healthy

Teeth for Life                                                        949-565-2040
                                                                    1401 Avocado Avenue, Suite 806
                                                                    Newport Beach, CA 92660
                                                                   www.petersmrecekdds.com

– Selected by his peers as
 Top Dentist 2015 through 2018
                                                                                            CA L L
                                                      NEW PATIENT                           N OW

                                                                       $99
– Selected as one of California’s
 Favorite Dentists 2012-2018                          SPECIAL
– Awarded America’s Best
                                                      Entitles New Patient to
 Dentist 2018
                                                      Complete Examination,
•   Master in the Academy of General Dentistry        Necessary X-rays and a
•   American Academy Cosmetic Dentistry               Healthy Mouth Cleaning                     FILLINGS
•   International Congress Oral Implantologist
                                                      (a $355 value)                             VENEERS
•   American Society of Dental Anesthesiologists
•   LD Pankey Institute                                                                         BONDING
•   Member CDA, ADA, OCDS
                                                                                              BLEACHING
•   Misch International Implant Institute
                                                                                       CROWN & BRIDGE

                                                                                                IMPLANTS
                                                   Dr. Peter T. Smrecek                     INVISALIGN®
                                                   D.D.S., Inc.                        SLEEP DENTISTRY




                 Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 150 of 188
 Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 117 of 146




Short Drive - Great Time!
                             Only 25 minute-drive from Newport Beach

                            Visit www.TheGardensCasino.com
                                   and follow us


    Case 7:19-cv-00089-BO
     11871                 Document
           E Carson St. Hawaiian    51-4 CA
                                 Gardens, Filed90716
                                                06/25/20 Page 151 of 188
                                                     | 562-860-5887
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 118 of 146




                     EXHIBIT 4




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 152 of 188
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 119 of 146
                                                                                         Carrie M. Francis
                                                                                      602.212.8535 DIRECT
                                                                                  602.586.5214 DIRECT FAX
                                                                                carrie.francis@stinson.com




    VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED AND EMAIL


    November 30, 2018


    Randy Harding
    1300 Park Newport #204
    Newport Beach, CA 92660
    rwhusker@gmail.com

    120 Newport Center Drive
    Newport Beach, CA 92660

    Re:       Cease & Desist

    Dear Mr. Harding:

    My law firm represents Lifestyle Publications, LLC ("Lifestyle"). Please direct all future
    correspondence regarding this matter to me. I write regarding your theft of Lifestyle’s
    proprietary information and property, and your infringement of Lifestyle’s trademark
    rights.

    As you likely know, the California Uniform Trade Secrets Act prohibits you from
    misappropriating Lifestyle’s trade secrets and confidential information. Cal. Civ. Code
    § 3426.1 et seq. This means you are legally prohibited from using or disclosing any trade
    secrets or confidential information belonging to Lifestyle, including without limitation:
    all trademarks, trade names, service marks, emblems and indicia of origin used by
    Lifestyle in connection with the operation of Lifestyle's publishing business, and all trade
    secrets or know-how, including, but not limited to, research, plans, products services,
    customer lists, business plans, marketing data, software, forms, processes, methods of
    operation, and other business information disclosed to you. California common law
    also prohibits you from committing fraud and/or misappropriating Lifestyle’s property
    or trademarks for your own benefit.

    Notwithstanding the foregoing, Lifestyle has learned that you and your spouse were
    involved with an entity called “The Five P’s Marketing, LLC” (“Five P’s”) through which
    you ran your advertising. Specifically, by running your advertising through Five P’s, you
    were able to (and did) avoid paying fees to Lifestyle by charging more for
    advertisements than what is listed in Lifestyle’s system. For example, a contract
    between Five P’s and “Cruise Planners” includes ad pricing of $3,000 per month plus

                                1850 N. CENTRAL AVENUE, SUITE 2100 • PHOENIX, AZ 85004
STINSON.COM                        602.279.1600 MAIN • 602.240.6925 FAX
                Case 7:19-cv-00089-BO   Document 51-4 Filed 06/25/20 Page 153 of 188
CORE/3506595.0002/148986206.3
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 120 of 146

    Randy Harding
    November 30, 2018
    Page 2




    $800 per month in trade value for 5 P’s, but the contract was entered into Lifestyle’s
    system as $2,000 per month, cutting Lifestyle out of $1,800 per month in value. In other
    examples, clients who previously contracted directly with Lifestyle now contract with
    Five P’s at a lower rate. This type of conduct amounts to fraud and an unlawful
    conversion of profits that are due and owing to Lifestyle.

    In addition, Lifestyle has also learned that in the November issue of Kudos Newport
    Beach (“Kudos”) (enclosed for your reference), you misappropriated Lifestyle’s
    property in several areas for your own benefit (and profit), including but not limited to:

         •    The Jefferey Chu advertisement on page 9 was designed for the November 2018
              issue of Newport Beach Lifestyle Magazine (“Lifestyle”). You changed the stock
              image and used this advertisement without authorization in the November issue
              of Kudos.

         •    The Village Inn advertisement on page 11 was designed for the November 2018
              issue of Lifestyle. You changed the accent color in the advertisement and used
              it without authorization in the November issue of Kudos.

         •    The Balboa Jewelry & Coin advertisement on page 17 was designed for the
              September 2018 issue of Lifestyle. You added a purple call-out and used the
              advertisement without authorization in the November issue of Kudos.

         •    The Dr. Peter Smrecek advertisement on page 43 was designed for the
              September 2018 issue of Lifestyle. You replaced the stock image in this
              advertisement and then used it without authorization in the November issue of
              Kudos.

    This activity infringes on Lifestyle’s trademark and copyrights. Your theft of Lifestyle’s
    confidential and proprietary information and infringement of Lifestyle’s intellectual
    property are in direct contravention of California law, including the California Uniform
    Trade Secrets Act and California common law, and will not be tolerated by Lifestyle.
    Furthermore, to the extent you are using this information in competition with Lifestyle,
    you are further violating the California Uniform Trade Secrets Act and California
    common law.

    As a result of the foregoing, Lifestyle demands that you immediately cease and desist
    from engaging in any further unlawful conduct involving in any way the possession, use
    and/or disclosure of Lifestyle’s confidential, proprietary and/or trade secret
    information. Lifestyle also demands that you immediately cease and desist from
    engaging in further unauthorized use of its trademarks and copyrighted material for
    your own use and benefit.




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 154 of 188
CORE/3506595.0002/148986206.3
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 121 of 146

    Randy Harding
    November 30, 2018
    Page 3




    Lifestyle further demands that you immediately return to me any and all Lifestyle files,
    documentation and information in your possession, custody or control, including all
    copies, notes, tapes, papers and any other medium containing, summarizing,
    excerpting or otherwise embodying any confidential information, by 5:00 p.m.,
    December 7, 2018. If you have stored any such information on an electronic device,
    including a computer, smart phone and/or tablet, you are required to transfer such
    information to a disc or thumb drive and return the same to me, along with your written
    certification, under oath, that the data has been deleted from your electronic
    device(s).

    Finally, Lifestyle demands that you produce a listing of all contract amounts for all
    advertisement contracts that you ran through Five P’s while you were performing work
    for Lifestyle.

    Should you or your spouse fail to timely comply with Lifestyle’s directives set forth herein,
    and in separate letters to Ana Launes and Kudos Newport Beach, Lifestyle has
    authorized me to take any action necessary to recover its property, stop your unlawful
    conduct and obtain full and complete relief for your violations of Lifestyle’s rights,
    including by filing suit for immediate and permanent injunctive relief, as well as actual
    damages, punitive damages and attorneys' fees, both from you and your spouse, as
    appropriate.

    Please contact me by no later than 5:00 p.m., December 7, 2018, to let me know if you
    will comply with Lifestyle’s directives. I look forward to hearing from you.

    Sincerely,

    Stinson Leonard Street LLP




    Carrie M. Francis


    CMF:SLS




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 155 of 188
CORE/3506595.0002/148986206.3
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 122 of 146
                                                                                            Carrie M. Francis
                                                                                         602.212.8535 DIRECT
                                                                                     602.586.5214 DIRECT FAX
                                                                                   carrie.francis@stinson.com




    VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED AND EMAIL


    November 30, 2018


    Ana Launes
    120 Newport Center Drive
    Newport Beach, CA 92660
    ana.launes@kudosnb.com

    Re:       Cease & Desist

    Dear Ms. Launes:

    My law firm represents Lifestyle Publications, LLC ("Lifestyle"). Please direct all future
    correspondence regarding this matter to me. I write regarding your theft of Lifestyle’s
    proprietary information and property, and your infringement of Lifestyle’s trademark
    rights.

    As you likely know, your spouse, Randy Harding, was an Area Director for Lifestyle. The
    California Uniform Trade Secrets Act prohibits Mr. Harding from misappropriating
    Lifestyle’s trade secrets and confidential information. Cal. Civ. Code § 3426.1 et seq.
    This means Mr. Harding is legally prohibited from using or disclosing any trade secrets
    or confidential information belonging to Lifestyle, including without limitation: all
    trademarks, trade names, service marks, emblems and indicia of origin used by
    Lifestyle in connection with the operation of Lifestyle's publishing business, and all trade
    secrets or know-how, including, but not limited to, research, plans, products services,
    customer lists, business plans, marketing data, software, forms, processes, methods of
    operation, and other business information disclosed to Mr. Harding. California
    common law also prohibits Mr. Harding from committing fraud and/or
    misappropriating Lifestyle’s property or trademarks for his own benefit. In addition, you
    are also prohibited from misappropriating Lifestyle’s proprietary information, property
    and trade secrets that you know or have reason to know have been acquired by
    improper means.

    Notwithstanding the foregoing, Lifestyle has learned that you and your spouse, Mr.
    Harding, were involved with an entity called “The Five P’s Marketing, LLC” (“Five P’s”)
    through which you ran your advertising. Specifically, by running advertising through
    Five P’s, Mr. Harding was able to (and did) avoid paying fees to Lifestyle by charging
    more for advertisements than what is listed in Lifestyle’s system. For example, a

                                1850 N. CENTRAL AVENUE, SUITE 2100 • PHOENIX, AZ 85004
STINSON.COM                        602.279.1600 MAIN • 602.240.6925 FAX
                Case 7:19-cv-00089-BO   Document 51-4 Filed 06/25/20 Page 156 of 188
CORE/3506595.0002/149147284.1
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 123 of 146

    Randy Harding
    November 30, 2018
    Page 2




    contract between Five P’s and “Cruise Planners” includes ad pricing of $3,000 per
    month plus $800 per month in trade value for 5 P’s, but the contract was entered into
    Lifestyle’s system as $2,000 per month, cutting Lifestyle out of $1,800 per month in value.
    In other examples, clients who previously contracted directly with Lifestyle now
    contract with Five P’s at a lower rate. This type of conduct amounts to fraud and an
    unlawful conversion of profits that are due and owing to Lifestyle.

    In addition, Lifestyle has also learned that in the November issue of Kudos Newport
    Beach (“Kudos”) (enclosed for your reference), you and Mr. Harding misappropriated
    Lifestyle’s property in several areas for your own benefit (and profit), including but not
    limited to:

         •    The Jefferey Chu advertisement on page 9 was designed for the November 2018
              issue of Newport Beach Lifestyle Magazine (“Lifestyle”). You changed the stock
              image and used this advertisement without authorization in the November issue
              of Kudos.

         •    The Village Inn advertisement on page 11 was designed for the November 2018
               issue of Lifestyle. You changed the accent color in the advertisement and used
              it without authorization in the November issue of Kudos.

         •    The Balboa Jewelry & Coin advertisement on page 17 was designed for the
              September 2018 issue of Lifestyle. You added a purple call-out and used the
              advertisement without authorization in the November issue of Kudos.

         •    The Dr. Peter Smrecek advertisement on page 43 was designed for the
              September 2018 issue of Lifestyle. You replaced the stock image in this
              advertisement and then used it without authorization in the November issue of
              Kudos.

    This activity infringes on Lifestyle’s trademark and copyrights. Your and Mr. Harding’s
    theft of Lifestyle’s confidential and proprietary information and infringement of
    Lifestyle’s intellectual property are in direct contravention of California law, including
    the California Uniform Trade Secrets Act and California common law, and will not be
    tolerated by Lifestyle.

    As a result of the foregoing, Lifestyle demands that you immediately cease and desist
    from engaging in any further unlawful conduct involving in any way the possession, use
    and/or disclosure of Lifestyle’s confidential, proprietary and/or trade secret
    information. Lifestyle also demands that you immediately cease and desist from
    engaging in further unauthorized use of its trademarks and copyrighted material for
    your own use and benefit.




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 157 of 188
CORE/3506595.0002/149147284.1
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 124 of 146

    Randy Harding
    November 30, 2018
    Page 3




    Lifestyle further demands that you immediately return to me any and all Lifestyle files,
    documentation and information in your possession, custody or control, including all
    copies, notes, tapes, papers and any other medium containing, summarizing,
    excerpting or otherwise embodying any confidential information, by 5:00 p.m.,
    December 7, 2018. If you have stored any such information on an electronic device,
    including a computer, smart phone and/or tablet, you are required to transfer such
    information to a disc or thumb drive and return the same to me, along with your written
    certification, under oath, that the data has been deleted from your electronic device
    (s).

    Should you or your spouse fail to timely comply with Lifestyle’s directives set forth herein,
    and in separate letters to Mr. Harding and Kudos Newport Beach, Lifestyle has
    authorized me to take any action necessary to recover its property, stop your unlawful
    conduct and obtain full and complete relief for your violations of Lifestyle’s rights,
    including by filing suit for immediate and permanent injunctive relief, as well as actual
    damages, punitive damages and attorneys' fees, both from you and your spouse, as
    appropriate.

    Please contact me by no later than 5:00 p.m., December 7, 2018, to let me know if you
    will comply with Lifestyle’s directives. I look forward to hearing from you.

    Sincerely,

    Stinson Leonard Street LLP




    Carrie M. Francis


    CMF:SLS




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 158 of 188
CORE/3506595.0002/149147284.1
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 125 of 146
                                                                                           Carrie M. Francis
                                                                                        602.212.8535 DIRECT
                                                                                    602.586.5214 DIRECT FAX
                                                                                  carrie.francis@stinson.com




    VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED AND EMAIL


    November 30, 2018


    Kudos Newport Beach Magazine
    C/O Ana Launes
    120 Newport Center Drive
    Newport Beach, CA 92660

    Re:       Cease & Desist

    To Whom It May Concern:

    My law firm represents Lifestyle Publications, LLC ("Lifestyle"). Please direct all future
    correspondence regarding this matter to me. We understand that Randy Harding and
    Ana Launes manage The Five P’s Marketing (“Five P’s”).1 On October 27, 2018, Five P’s
    filed a trademark application with the U.S. Patent and Trademark Office for the Kudos
    Newport Beach Magazine, “KUDOS NEWPORT BEACH | LIVING LOCAL” (“Kudos”).2
    Then after filing this application, Kudos published a magazine issue containing content
    that Ms. Launes and Mr. Harding misappropriated from Lifestyle. I write regarding this
    theft of Lifestyle’s proprietary information and property, and your infringement of
    Lifestyle’s trademark rights.

    As you likely know, the California Uniform Trade Secrets Act prohibits you from
    misappropriating Lifestyle’s trade secrets and confidential information. Cal. Civ. Code
    § 3426.1 et seq. It prohibits the use or disclosure of any trade secrets or confidential
    information belonging to Lifestyle, including without limitation: all trademarks, trade
    names, service marks, emblems and indicia of origin used by Lifestyle in connection
    with the operation of Lifestyle's publishing business, and all trade secrets or know-how,
    including, but not limited to, research, plans, products services, customer lists, business
    plans, marketing data, software, forms, processes, methods of operation, and other
    business information. California common law also prohibits the fraud and/or
    misappropriation of Lifestyle’s property or trademarks for the benefit of another.




    1   Nevada Business ID NV20161708602.
    2   See United States Patent and Trademark Office Serial Number 88171898.

                                  1850 N. CENTRAL AVENUE, SUITE 2100 • PHOENIX, AZ 85004
STINSON.COM                        602.279.1600 MAIN • 602.240.6925 FAX
                Case 7:19-cv-00089-BO   Document 51-4 Filed 06/25/20 Page 159 of 188
CORE/3506595.0002/149149409.1
             Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 126 of 146

    Randy Harding
    November 30, 2018
    Page 2




    Notwithstanding the foregoing, Lifestyle has learned that in the November issue of
    Kudos Newport Beach (enclosed for your reference), you misappropriated Lifestyle’s
    property in several areas for your own benefit (and profit), including but not limited to:

         •    The Jefferey Chu advertisement on page 9 was designed for the November 2018
              issue of Newport Beach Lifestyle Magazine (“Lifestyle”). You changed the stock
              image and used this advertisement without authorization in the November issue
              of Kudos.

         •    The Village Inn advertisement on page 11 was designed for the November 2018
              issue of Lifestyle. You changed the accent color in the advertisement and used
              it without authorization in the November issue of Kudos.

         •    The Balboa Jewelry & Coin advertisement on page 17 was designed for the
              September 2018 issue of Lifestyle. You added a purple call-out and used the
              advertisement without authorization in the November issue of Kudos.

         •    The Dr. Peter Smrecek advertisement on page 43 was designed for the
              September 2018 issue of Lifestyle. You replaced the stock image in this
              advertisement and then used it without authorization in the November issue of
              Kudos.

    This activity infringes on Lifestyle’s trademark and copyrights. Your theft of Lifestyle’s
    confidential and proprietary information and infringement of Lifestyle’s intellectual
    property are in direct contravention of California law, including the California Uniform
    Trade Secrets Act and California common law, and will not be tolerated by Lifestyle.

    As a result of the foregoing, Lifestyle demands that you immediately cease and desist
    from engaging in any further unlawful conduct involving in any way the possession, use
    and/or disclosure of Lifestyle’s confidential, proprietary and/or trade secret
    information. Lifestyle also demands that you immediately cease and desist from
    engaging in further unauthorized use of its trademarks and copyrighted material for
    your own use and benefit.

    Lifestyle further demands that you immediately return to me any and all Lifestyle files,
    documentation and information in your possession, custody or control, including all
    copies, notes, tapes, papers and any other medium containing, summarizing,
    excerpting or otherwise embodying any confidential information, by 5:00 p.m.,
    December 7, 2018. If you have stored any such information on an electronic device,
    including a computer, smart phone and/or tablet, you are required to transfer such
    information to a disc or thumb drive and return the same to me, along with your written
    certification, under oath, that the data has been deleted from your electronic
    device(s).



                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 160 of 188
CORE/3506595.0002/149149409.1
           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 127 of 146

    Randy Harding
    November 30, 2018
    Page 3




    Should you, Mr. Harding or Ms. Launes fail to timely comply with Lifestyle’s directives set
    forth herein, and in separate letters to Ms. Launes and Mr. Harding, Lifestyle has
    authorized me to take any action necessary to recover its property, stop your unlawful
    conduct and obtain full and complete relief for your violations of Lifestyle’s rights,
    including by filing suit for immediate and permanent injunctive relief, as well as actual
    damages, punitive damages and attorneys' fees, both from you and your spouse, as
    appropriate.

    Please contact me by no later than 5:00 p.m., December 7, 2018, to let me know if you
    will comply with Lifestyle’s directives. I look forward to hearing from you.

    Sincerely,

    Stinson Leonard Street LLP




    Carrie M. Francis


    CMF:SLS




                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 161 of 188
CORE/3506595.0002/149149409.1
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 128 of 146




                     EXHIBIT 5




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 162 of 188
            Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 129 of 146



Gabrielson, Alexis

From:                                 Randy Harding <rwhusker@gmail.com>
Sent:                                 Friday, December 7, 2018 4:52 PM
To:                                   Gabrielson, Alexis
Subject:                              Re: Cease & Desist



Hi Alexis,

I'm in receipt of your email and the letter. I am currently in the process of going through numerous electronic
devices in order to return all of the items you listed in your email. I also need some additional time to formulate
responses to your allegations.
I respectfully request several weeks additional time to do so. Some of the electronic devices need to be
accessed with help from a computer consultant because they have not been powered up for years and will not
charge or turn on.
I appreciate your understanding.

Sincerely,



Randy Harding
Newport Beach, CA 92660
714-600-4759




On Fri, Nov 30, 2018 at 7:55 AM Gabrielson, Alexis <alexis.gabrielson@stinson.com> wrote:

 Mr. Harding,



 Please see attached correspondence sent on behalf of Lifestyle Publications.



 Regards,

 Alexis Gabrielson | Attorney | Stinson Leonard Street LLP
 7700 Forsyth Blvd., Suite 1100 | St. Louis, MO 63105-1821
 T: 314.259.4504 | F: 314.259.3941
 alexis.gabrielson@stinson.com | www.stinson.com
 Legal Administrative Assistant: Jasmine Peete | 314.259.4510 | jasmine.peete@stinson.com

 This communication (including any attachments) is from a law firm and may contain confidential and/or privileged information. If it
 has been sent to you in error, please contact the sender for instructions concerning return or destruction, and do not use or
 disclose the contents to others.
                                                                 1
                Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 163 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 130 of 146




                     EXHIBIT 6




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 164 of 188
                                                                                           Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 131 of 146




Our Reach                                                                                                                                                                                             Testimonials                                                                                                                                                                Aspen
                                                                                                                                                                                                                                                                                                                                                                               970.925.8579




                                                                                                                                                            Delivered to
                                                                                                                                                                                                                                                                                                                                                                               Crested Butte




    Newport Beach Lifestyle presents the finest in local living from
                                                                                                                                                                                                                                                                                                                                                                               970.349.5023




                                                                                                                                                                                                      “It is not often I receive feedback from print ads and this was
    homes and entertainment to philanthropy, dining and more. The                                                                                           Single-Family
                                                                                                                                                                                                                                                                                                                                                                                 Denver
                                                                                                                                                                                                                                                                                                                                                                               303.399.4564



                                                                                                                                                                                                      immediate! We received a call just a few days after the magazine
    services and opportunities in Newport Beach Lifestyle are sure to                                                                                     Homes and Select                            hit mailboxes. I look forward to the next issue!”
                                                                                                                                                                                                                                                                                                                                                                            Steamboat Springs
                                                                                                                                                                                                                                                                                                                                                                               970.879.9222




    be noticed by the discerning readers who receive our publication                                                                                        Businesses in                             Thurston Kitchen and Bath - Cindy Hellgren                                                                                                                                 Telluride
                                                                                                                                                                                                                                                                                                                                                                               970.728.3359




    each month.
                                                                                                                                                           Newport Beach
                                                                                                                                                                                                                                                                                                                                                                                    Vail
                                                                                                                                                                                                                                                                                                                                                                               970.949.5500




   87,000                    $400,000                               600
                                                                                                                                                                                                                                                                                        fotoimagery.com




                                                                                                                                                                                                                                                                                                        interior landscapes that delight the senses
                                                                                                                                                                                                                                             “We have a ton of options when it comes to advertising. I work
                                                                                                                                                                                                                                             with Lifestyle because I believe in and trust what the team is
   Avg. Per-Issue               Avg. Household                     Additional                                                                                                                                                                doing. They have become a trusted friend and helped me grow
    Readership                     Income                          Copies at                                                                                      • Newport Coast                                                            my business in a thoughtful way.”
                                                                                                                                                                                                                                             Todd Reed - Todd Reed Jewelry Designer
                                                                   Local Dr.,                                                                                     • Corona Del Mar

  13,000+                  $3M - 60M                                Dentist,
                                                                   Legal and
                                                                                                                                                                  • Newport Beach                                                                                                                                                                                           kitchensofcolorado.com




  Homes Delivered
                                                                                                                                                                                                                                                                                   THI512_CCD_Right_f.indd 1                                                                                 8/7/15 11:51 AM




                                    Home Value                    Professional                                                                                                                        “As a new business owner I was looking for the right avenue to get
                                                                                                                                                                                                      our branding out. The targeted (direct mail) approach re-assures
    to Monthly                        Range                         Offices                                                                                                                           me that our message is going to the RIGHT audience every month.
                                                                                                                                                                                                      This is something that the majority of print outlets lack. We plan on

                         Statistical data provided by USA Data.
                                                                                                             Advantages of Advertising                                                                continuing the partnership for a very long time.”
                                                                                                                                                                                                      Audi Boulder - Jaymie Hampson
                                                                                                             with Lifestyle Publications
                                                                                                         Editorial                                 Newsletters                                                                               “At Orange County Plastic Surgery we track the origin point of
                                                                                                       Around Town                                     Monthly                                                                               our consultations and we have seen a number of phone calls and
                                                                                                       Good Times                                      Weekly                                                                                consultations booked each month as a direct result of our ads in
                                                                                                                                                                                                                                                                                THE BEHR TEAM
                                                                                                         Calendar                                                                                                                            Lifestyle. I would without hesitation
                                                                                                                                                                                                                                                                                D E N Vrecommend           this
                                                                                                                                                                                                                                                                                        ER’S PREMIER REAL ES T A T E Tpublication
                                                                                                                                                                                                                                                                                                                      EAM         to
                                                                                                      Feature Articles                                 Online                                                                                any business looking to grow their brand and increase market share.”
                                                                                                                                                                                                                                                                                The Behr Team is consistently ranked as the #1 Real Estate Team in the Denver Metro Area.


                                                                                                                                                                                                                                             Orange County Plastic Surgery - Juris Bunkis M.D.
                                                                                                                                 Social Media
                                                                                                Networking Events                 Web Ads
                                                                                                  Business Owners             Business Directory
                                                                                                     Residents          Organic Google Searches
                                                                                                                  (High Traffic When Googling Their Name)                                             “The reach and message created through effective marketing
                                                                                                                                                                                                      is core to the success of my business. While there are endless
                                                                                                                                                                                                      marketing options within residential real estate, the balance
                                                                                                                                                                                                      between professionalism and efficacy shown by Lifestyle
                                                                                                                   Lifestyle Publications was selected on the Inc. 5000                               Publications is unparalleled. I am excited about this partnership
                                                                                                                   list for the fastest growing private companies in                                  and look forward to it continuing for years to come!”
                                                                                                                                America with 302% growth.                                             Sotheby’s Realty - The Behr Team


                                                                                                                                                                                                                          For more testimonials please visit LifestylePubs.com/testimonials.php
                                                                                 AZ | CA | CO | FL | GA | ID |   IL | IN | KS | M O | MT | N C | N E | N J | N V | OH | OK | OR | TN | TX | UT | WI
                                                                                                                                                                                                                                                                                             3 03 .91 7.44 67 | w w w.BEHRTEAM.co m
                                                                                               Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 165 of 188
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Newport Beach
                                                                                                                                                                                                                                                                                                                                                                                            Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 132 of 146




 Ad Sizes                                                                                                                                                                                                                                                                                                                                                                    2016 Monthly Ad Rates
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PRICE PER
                                                                                                                                                                                                                                                                                                                                                                             Premium Ad Rates
   “Performance has a New Address”


                                                                                                                                                                                                                                                                                                                                                                                                                             36X             24X                     12X                          OPEN                          AVG READER




                                                                                                                                                                                                                                                                                                                                                                             					
                                                                                                                                                                                                                                                                  ITALIANA
                                                                                                                                                                                                                                                      BL
                                                                                                                                                                                                                                                           IC
                                                                                                                                                                                                                                                              A                                                          BRINGING A TASTE OF
                                                                                                                                                                                                                                                                                                                         PORTOFINO TO DENVER




                                                                                                                                                                                                                                               PU
                                                                                                                                                                                                                                            L A RE
                                                                                                                                                                                                                                                                                        T                                    A FAMILY RESTAURANT OF EIGHT GENERATIONS


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NewportBeachLifestylePubs.com
                                                                                                                                                                                                                                                                                   OR       D
                                                                                                                                                                                                                                                                               IRE
                                                                                                                                                                                                                                                                          S   SP
                                                                                                                                                                                                                                                                       PA
                                                                                                                                                                                                                                                                        QU




                                                                                                                                                                                                                                                                                           15
                                                                                                                                                                                                                                                                  NO




                                                                                                                                                                                                                                                                                        20
                                                                                                                                                                                                                                                                   RE

                                                                                                                                                                                                                                                                                                                                                                             Back Cover                                    2900             3200                 3600                              4000                                     3.1¢
                                                                                                                                                                                                                                                                                     T




                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                   OR
                                                                                                                                                                                                                                                                       AEROP




                                                                                                                                                                                                                                                                                                                                               1135 BANNOCK STREET, DENVER   Inside FC                                     2600             2900                 3200                              3600                                     2.8¢                       L   I   F   E   S   T    Y         L           E     ™

                                                                                                                                                                                                                                                                                                                                               www.LoStellaRistorante.com
                                                                                                                                                                                                                                                                                                                                               303.825.1995 FIND US


                                                                                                                                                                                                                                                                                                                                                                             Inside BC                                     2300             2600                 2900                              3200                                     2.5¢

                                                                                                                                                                                                                                                                                                                                                                             2 Page Spread                                 2800             3000                 3400                              3800                                       3¢
                                                                                             THE MOST
                                                                                             FABULOUS PEARLS

                                                                                                                                                                                                                                                                                                                                                                             2 Page Spread (Inside FC)                     4800             5400                 6000                              6800                                    5.2¢
                                                                                             COME IN SETS OF 32.


                                                                   TT
                                                                                             Whether you’re beaming for the big day, or the thousands of
                                        All New &                                            them ahead, let your smile shine bright for a lifetime — by taking
                                                                                             advantage of great dental benefits, with Delta Dental of Idaho.




                                                                                                                                                                                                                                                                                                                                                                                                                                       		
                                 Redesigned 2016


   Audi Boulder                 • 1799 Exposition Drive · Boulder, CO 80301
                                • (303) 442-7007 • AudiBoulder.com
                                                                                                                                                 deltadentalid.com
                                                                                                                                                                                                                                                                                                                                                                             Sold Properties                               2300             2600                 2900                              3200                                    2.5¢




                                                                                                                                                                                                                                                                                                                                                                                                                                      		
                    FULL PAGE                                                                                             2/3 PAGE                                                                                                                                                           1/2 PAGE                                                                        Full Premium Page                            2000              2200                   2400                            3000                                   1.9¢
 8.5” X 11.125” (Includes Bleed)                                                                                          VERTICAL                                                                                                                                                          HORIZONTAL




                                                                                                                                                                                                                                                                                                                                                                                                                                 		
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 		
Magazine trims to 8.375” X 10.875”                                                                          4.667” X 9.875”                                                                                                                                                                 7.083” X 4.75”
  Safe area is 7.75” X 10.375”

                                                                                                                                                                   Seasons Change,
                                                                                                                                                                  Sweetness Doesn’t.
                                                                                                                                                                                                                                                                                                20% OFF
                                                                                                                                                                                                                                                                                                                                                                             Full Page                                     1700             1900                 2100                              2700                                    1.6¢
                                                                                                                                                                                                                                                                                                YOUR NEXT
                                                                                                                                                                                                                                                                                                PURCHASE *                               †




                                                                                                                                                                                                                                                                                                                                                                             2/3 Page                                      1300             1500                 1700                              1900                                    1.4¢
                                                                                                                                                                     $5.00           OFF
                                                                                                                                                                      a purchase of $25 or more
                                                                                                                                                                                                                                                                                                   *Employees Flag Magazine




                                                                                                                                                                         Sandy Springs
                                                                                                                                                                  5975 Roswell Rd, Suite A-103
                                                                                                                                                                        (404) 236-2114
                                                                                                                                                            Expires 10/31/14. Limit one offer per guest. Cannot be combined with
                                                                                                                                                             any other offer. Redeemable only at bakery listed. Must be claimed
                                                                                                                                                                   in-store during normal business hours. No cash value.




                                                                                                                                                                                                                                                                                                                                                                             1/2 Page                                        900            1000                 1200                              1500                                        1¢
                                                                                                                                                                        nothingbundtcakes.com


                                                                                                                                                                                                                                      THE ULTIMATE BEAUTY BOUTIQUE
                                                                                                                                                                                                                                          WWW.PLANETBEAUTY.COM
                                                                                                                                                                                                                                   2646 Del Mar Heights Road - Del Mar, CA
                                                                                                                                                                                                                                   2600 Via Del La Valle - Del Mar, CA | PlanetBeauty.com
                                                                                                                                                                                                                                   †One per customer per week. In store only. Some exclusions apply including Anastasia, Bare Minerals,




                                                                                                                                                                                                                                                                                                                                                                             1/3 Page                                        800            900                  1000                              1200                                       .9¢
                                                                                                                                                                                                                                   Bumble, Dermalogica, Enjoy, Epicuren, Hair Color, Kerastase, Kiehls, Moroccan Oil, Natura Bisse, NuFace,
                                                                                                                                                                                                                                   Sigma, Smashbox, Tata Harper, TooFaced and Tria. Cannot be combined with any other sales offer or
                                                                                                                                                                                                                                   promotion. Other exclusions may apply at each store. Not valid on gift cards or services. Expires 9.13.15




                                                                                                                                                                                                                                                                                                                                                                             1/4 Page                                        600            700                     800                            1000                                       .6¢
                                                                                                                                                                                                                                                                                                                                                                                     Prices shown are per month based on the length of your contract.   Reader calculation based on 80 readers per Dr. and Dentist office and 3 readers per home utilizing 36X rate.




                    1/2 PAGE                                                                                     1/3 PAGE                                                                                                                                                                                  1/4 PAGE                                                             Interactive Ad Rates
                   VERTICAL                                                                                     HORIZONTAL                                                                                                                                                                  3.458” X 4.75”
                 3.458” X 9.875”                                                                                7.083” x 3.15”                                                                                                                                                                                                                                               Web Ad                                          700

                                                                                                                                                                                                                                                                                                                                                                             Banner/Promotional Ad                          1400

                                                                                     Interactive Ad Sizes
                                                                                             Web ad - 230 X 346px                                                                                                                                                                                                                                                                                           CLIENT SATISFACTION RATE
                                                                                   Banner Ad/Promotional 1600 X 150-300px
                                                                              (Banner ads appear in the monthly newsletter online.)                                                                                                                                                                                                                                                                • 70% Renewal on Advertisers / 12 Issues
                                  One-time In-house ad design $495 • Unlimited In-house ad design $795                                                                                                                                                                                                                                                                                             • 80% Renewal on Advertisers / 24 Issues
                          Ad materials for each issue are due to us by the 25th, two months prior to the issue date.
                                         Example: Ad materials for the July issue are due May 25th.
                                                                                                                                                                                                                                                                                                                                                                                                   • 88% Renewal on Advertisers / 36 Issues
                                     For a complete list of ad specifications, visit: LifestylePubs.com/Ad-Specifications                                                                                                                                                                                                                                                             NewportBeachLifestylePubs.com | 714.600.4759 | e-mail: RHarding@LifestylePubs.com                                                                                                                        2016 MEDIA KIT
                                                                                                                                                                                                                                                                                                                                                                                                 Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 166 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 133 of 146




                                                                    EXHIBIT 7
   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 167 of 188
                                    Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 134 of 146



                                                                                                                                                 Value
                                                                                                                                             entered into
                                                                                                                                               Lifestyle      Rate Card
Ads entered at lower value than Rate Card        Magazine                  Design                      Notes                                    system          Rate     Issue
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jan-17
The 5 P's                                        Newport Beach Lifestyle   Promotional Banner                                                $         -    $      1,400     Feb-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700     Feb-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Feb-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670    Mar-17
The 5 P's                                        Newport Beach Lifestyle   Promotional Banner                                                $         -    $      1,400    Mar-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700    Mar-17
The 5 P's                                        Newport Beach Lifestyle   Back Cover                                                        $      1,400   $      2,950     Apr-17
The 5 P's                                        Newport Beach Lifestyle   2 Page Spread (Inside FC)                                         $      2,000   $      3,865     Apr-17
The 5 P's                                        Newport Beach Lifestyle   Promotional Banner                                                $         -    $      1,400     Apr-17
The 5 P's                                        Newport Beach Lifestyle   1/2 Page Horizontal                                               $        600   $        975     Apr-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700     Apr-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Apr-17
The 5 P's                                        Newport Beach Lifestyle   1/4 Page Vertical                                                 $        350   $        580    May-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670    May-17
The 5 P's                                        Newport Beach Lifestyle   Promotional Banner                                                $         -    $      1,400    May-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670    May-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700    May-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670    May-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   1/4 Page Vertical                                                 $        350   $        580     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Jun-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670      Jul-17
The 5 P's                                        Newport Beach Lifestyle   2-Page Spread                                                     $      2,000   $      2,650      Jul-17
The 5 P's                                        Newport Beach Lifestyle   1/3 Page Horizontal                                               $         -    $        725      Jul-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700      Jul-17
The 5 P's                                        Newport Beach Lifestyle   1/4 Page Vertical                                                 $        350   $        580      Jul-17
The 5 P's                                        Newport Beach Lifestyle   2-Page Spread                                                     $      2,000   $      2,650      Jul-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $        500   $      1,670     Aug-17
The 5 P's                                        Newport Beach Lifestyle   1/4 Page Vertical                                                 $        350   $        580     Aug-17
The 5 P's                                        Newport Beach Lifestyle   Web Ad                                                            $         -    $        700     Aug-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,700   $      1,670     Aug-17
The 5 P's                                        Newport Beach Lifestyle   1/3 Page Horizontal                                               $         -    $        725     Aug-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $        500   $      1,670     Aug-17
The 5 P's                                        Newport Beach Lifestyle   1/4 Page Vertical                                                 $        350   $        580     Sep-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Sep-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $      1,000   $      1,670     Sep-17
The 5 P's                                        Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Sep-17
The 5 P's                                        Newport Beach Lifestyle   1/3 Page Horizontal                                               $         -    $        725     Sep-17
Newport Beach Lifestyle Magazine                 Newport Beach Lifestyle   Full Page                                                         $         -    $      1,670     Oct-17
Newport Beach Lifestyle Magazine                 Newport Beach Lifestyle   Full Page                   House Ads for Readers Choice Awards   $         -    $      1,670     Oct-17



CORE/3506595.0003/153972380.1
                                            Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 168 of 188
                                   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 135 of 146



Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Promotional Banner    Readers Choice Awards Promotional Banner$Ads     -     $   1,400   Oct-17
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Oct-17
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Oct-17
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,000   $   1,670   Oct-17
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,000   $   1,670   Oct-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Nov-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Nov-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page             House Ads for Readers Choice Awards     $        -     $   1,670   Nov-17
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Nov-17
The 5 P's                                  Newport Beach Lifestyle   Promotional Banner                                            $        -     $   1,400   Nov-17
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Nov-17
The 5 P's                                  Newport Beach Lifestyle   2-Page Spread                                                 $      2,500   $   2,650   Nov-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Dec-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Dec-17
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Dec-17
The 5 P's                                  Newport Beach Lifestyle   Web Ad                                                        $        -     $     700   Dec-17
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Dec-17
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Dec-17
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670    Jan-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670    Jan-18
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725    Jan-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670    Jan-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670    Jan-18
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580    Jan-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Feb-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Feb-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Feb-18
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Feb-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Feb-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Feb-18
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Feb-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Mar-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Mar-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Mar-18
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Mar-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Mar-18
The 5 P's                                  Newport Beach Lifestyle   Promotional Banner                                            $        -     $   1,400   Mar-18
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Mar-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Mar-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Mar-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Mar-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Apr-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Apr-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Apr-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Apr-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   Apr-18
The 5 P's                                  Newport Beach Lifestyle   1/4 Page Vertical                                             $        350   $     580   Apr-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Apr-18
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                           $        -     $     725   Apr-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                     $      1,250   $   1,670   Apr-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                     $        -     $   1,670   May-18



CORE/3506595.0003/153972380.1
                                      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 169 of 188
                                   Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 136 of 146



Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   2-Page Spread                                                      $         -     $       2,650    May-18
The 5 P's                                  Newport Beach Lifestyle   1/2 Page Horizontal                                                $         -     $         975    May-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670    May-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,250 $          1,670    May-18
The 5 P's                                  Newport Beach Lifestyle   1/3 Page Horizontal                                                $         -     $         725    May-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,000 $          1,670    May-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Jun-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,000 $          1,670     Jun-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Jun-18
The 5 P's                                  Newport Beach Lifestyle   Inside Back Cover                                                  $      1,300 $          2,165     Jun-18
The 5 P's                                  Newport Beach Lifestyle   Back Cover                                                         $      2,000 $          2,950     Jun-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,250 $          1,670     Jun-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Promotional Banner                                                 $         -     $       1,400      Jul-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670      Jul-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Back Cover                                                         $      2,000 $          2,950      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Promotional Banner                                                 $         -     $       1,400      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Inside Back Cover                                                  $      1,300 $          2,165      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Web Ad                                                             $         -     $         700      Jul-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,250 $          1,670      Jul-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Aug-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Promotional Banner                                                 $         -     $       1,400     Aug-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Aug-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Aug-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   1/4 Page Vertical                                                  $         -     $         580     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,250 $          1,670     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Back Cover                                                         $      2,000 $          2,950     Aug-18
The 5 P's                                  Newport Beach Lifestyle   1/2 Page Horizontal                                                $      1,000 $            975     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Promotional Banner                                                 $         -     $       1,400     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,000 $          1,670     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Full Page             This ad must be placed next to the editorial $page for
                                                                                                                                               1,250
                                                                                                                                                  Irvine$Barclay1,670
                                                                                                                                                                 Theater each
                                                                                                                                                                          Aug-18
                                                                                                                                                                               month. Ad on right, editorial left.
The 5 P's                                  Newport Beach Lifestyle   Web Ad                                                             $         -     $         700     Aug-18
The 5 P's                                  Newport Beach Lifestyle   Inside Back Cover                                                  $      1,300 $          2,165     Aug-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Sep-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Sep-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Sep-18
Newport Beach Lifestyle Magazine           Newport Beach Lifestyle   1/2 Page Horizontal                                                $         -     $         975     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,250 $          1,670     Sep-18
The 5 P's                                  Newport Beach Lifestyle   1/2 Page Horizontal                                                $        400 $            975     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Back Cover                                                         $      2,000 $          2,950     Sep-18
The 5 P's                                  Newport Beach Lifestyle   1/2 Page Horizontal                                                $      1,000 $            975     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,800 $          1,670     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Web Ad                                                             $         -     $         700     Sep-18
The 5 P's                                  Newport Beach Lifestyle   1/2 Page Horizontal                                                $        450 $            975     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Full Page             This ad must be placed next to the editorial $page for
                                                                                                                                               1,250
                                                                                                                                                  Irvine$Barclay1,670
                                                                                                                                                                 Theater each
                                                                                                                                                                          Sep-18
                                                                                                                                                                               month. Ad on right, editorial left.
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $         -     $       1,670     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Inside Back Cover                                                  $      1,300 $          2,165     Sep-18
The 5 P's                                  Newport Beach Lifestyle   Full Page                                                          $      1,000 $          1,670     Sep-18



CORE/3506595.0003/153972380.1
                                      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 170 of 188
                                      Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 137 of 146



The 5 P's                                              Newport Beach Lifestyle    Promotional Banner                                                 $         -     $       1,400     Sep-18
Newport Beach Lifestyle Magazine                       Newport Beach Lifestyle    Full Page                                                          $         -     $       1,670     Oct-18
Newport Beach Lifestyle Magazine                       Newport Beach Lifestyle    Full Page                                                          $         -     $       1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page                                                          $      1,000 $          1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    1/3 Page Horizontal                                                $         -     $         725     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Inside Back Cover                                                  $      1,300 $          2,165     Oct-18
The 5 P's                                              Newport Beach Lifestyle    1/2 Page Horizontal                                                $      1,000 $            975     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page                                                          $         -     $       1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page                                                          $         -     $       1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Promotional Banner                                                 $         -     $       1,400     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page             This ad must be placed next to the editorial $page for
                                                                                                                                                            1,250
                                                                                                                                                               Irvine$Barclay1,670
                                                                                                                                                                              Theater each
                                                                                                                                                                                       Oct-18
                                                                                                                                                                                           month. Ad on right, editorial left.
The 5 P's                                              Newport Beach Lifestyle    1/2 Page Horizontal                                                $        450 $            975     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Back Cover                                                         $      2,000 $          2,950     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page                                                          $         -     $       1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    Full Page                                                          $      1,250 $          1,670     Oct-18
The 5 P's                                              Newport Beach Lifestyle    1/2 Page Horizontal                                                $        400 $            975     Oct-18

                                                                                                                                                     $    80,650 $       244,480
                                                                                                                                                                                   Ad Value Damages
                                                                                                                                                                   $     163,830         12% $ 19,659.60

                                                                                                                                                                     Rate Card       KUDOS
Ads Lifestyle owned that were used in KUDOS                                                                                                                            Rate           issue
Newport Beach Lifestyle Magazine - Balboa Island                                  1/2 Page Vertical                                                                $      1,505        Nov-18
Newport Beach Lifestyle Magazine - Village Inn                                    Full Page                                                                        $      2,545        Nov-18
The 5 P's - Chu                                                                   Full Premium Page                                                                $      2,925        Nov-18
The 5 P's - Smrecek                                                               Inside Back Cover                                                                $      2,730        Nov-18
Newport Beach Lifestyle Magazine - Village Inn                                    Full Page                                                                        $      2,545        Dec-18

                                                                                                                                                                   $      12,250 Total


                                                                                                                                                        Value
                                                                                                                                                    entered into   The 5 P's
                                                                                                                                                      Lifestyle    contract
Ad sold by The 5 P's at higher rate than was entered into Lifestyle system                                                                             system       actual
The 5 P's - Cruise Planners                             Newport Beach Lifestyle   2-Page Spread                                                     $      2,000 $      3,800        Nov-18
                                                                                                                                                                                  Ad Value Damages
                                                                                                                                                                   $        1,800       12% $  216.00


                                                                                                                                                                   $      32,126 Grand Total Damages




CORE/3506595.0003/153972380.1
                                            Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 171 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 138 of 146




                     EXHIBIT 8




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 172 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 139 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 173 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 140 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 174 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 141 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 175 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 142 of 146




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 176 of 188
Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 143 of 146




                     EXHIBIT 9




   Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 177 of 188
              Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 144 of 146



Advertising Agreement
The 5 P's - Cruise Planners
120 Newport Center Drive
Newport Beach, California 92660

Publication                                               Size                                        # Months                                Price Each
Newport Beach Lifestyle                                   2-Page Spread                                  1                                     $2,000.00
Total                                                                                                                                          $2,000.00

Publication run dates: November 2018 - November 2018

Trade Value: $0.00




Signed By: Ana Launes                              Date Signed: October 1st 2018 12:50PM

I affirm that I have had the opportunity to review this contract in its entirety, and that I understand and agree with
all of the terms of the contract.

I authorize Lifestyle Publications LLC to charge starting and on or around the of each month according to the
above schedule.

Contract set to signed

        Lifestyle Publications, LLC | 514 W 26th St Suite 1S | Kansas City, MO 64108 | Phone: 913.599.4300 | Fax: 888.599.0733


Terms and Conditions
Acceptance. By signing below, and by advertising with Lifestyle Publications, LLC, its successors and assigns (Lifestyle Publications), Advertiser, its
successors and assigns and including its buying agencies or services (Advertiser) agrees without limitation or qualification, to be bound by, and to comply
with these Terms and Conditions.

Provision of Advertising Materials. Advertiser will provide all materials for the advertisement in accordance with Lifestyle Publications policies in effect
at the time, including without limitation to the manner of transmission to Lifestyle Publications and the lead-time prior to publication of the advertisement.
Lifestyle Publications shall not be required to publish any advertisement that is not received in accordance with this provision and may substitute a
previously published ad or other ad in Lifestyle Publications’ sole discretion. If the Advertiser fails to provide materials in accordance with this provision,
Advertiser will be charged for the ad space reserved whether the advertisement runs in the publication or not.

Positioning. Except as otherwise expressly provided in the Advertising Agreement, positioning of advertisements and all layout decisions within the
magazine or on any page is at the sole discretion of Lifestyle Publications.

Full Payment. Advertiser agrees that full payment of the contract price must be rendered in order for the terms of the contract to be satisfied. Payment is
not dependent upon receipt of tear sheets. No partial payment or pro-rated amounts will be accepted as payments in full unless otherwise specified in
writing. Invoices are due upon receipt. Failure to pay the amount due for more than 30 days will constitute a material breach by the Advertiser which gives
Lifestyle Publications the right to cancel publication of future advertisements and collect based on the terms under Cancellations below, to be exercised at
Lifestyle Publications’ sole discretion.

All accounts past-due more than 30 days will incur interest charges of 1.5% per month. Advertisers will be charged a $30 fee for each returned check.




                    Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 178 of 188
               Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 145 of 146


Cancellations. Advertiser understands that Lifestyle Publications offers discounted rates for multi-month contracts, and that Lifestyle Publications relies
on Advertiser’s agreement to fulfill a multi-month term in its business planning, in determining magazine layout and forecasting, and in determining
publishing rates and schedule. Advertiser understands and agrees that Lifestyle Publications will incur damages that may be difficult to quantify by
Advertiser’s early cancellation.

If Advertiser cancels this contract for any reason, Advertiser will be charged a $200 cancellation fee and all published advertising and design services
under the contract will be re-invoiced at the open (month-to?month) rate for advertising and the applicable design services rate published in Lifestyle
Publications’ most current Media Kit. Advertiser understands that the monthly ad rate in the most current Media Kit may differ from and supersedes the
rate presented at the time of signing for the purposes of re-invoicing under this section.

Upon cancellation, Advertiser will be charged the most current open rate for all editorial content published as part of the Advertising Agreement, if
Advertiser had not been previously charged for it. Editorial content shall be charged at the open rate for advertising, according to the size of the editorial.
For example, if editorial is a full page, the Advertiser will be charged the open rate for a full page ad.

Advertiser must give written notice of cancellation 20 days prior to the next scheduled ad submission deadline. The contract will only be deemed cancelled
when Advertiser has paid in full all amounts due, unless otherwise stipulated in writing by an authorized agent of Lifestyle Publications.

Rejection of Advertisement. Advertiser understands that Lifestyle Publications is a family?friendly publication, that it upholds strict graphic and editorial
standards, and that it works diligently to maintain its public image. Not all advertisements will be consistent with Lifestyle Publications’ family-friendly
purpose and/or image, or meet the publication’s graphic and editorial standards. Therefore, Advertiser understands and agrees that Lifestyle Publications
may, at its sole discretion, reject advertisements for publication for any reason whatsoever. If Lifestyle Publications rejects an advertisement for
publication, Advertiser may submit an acceptable replacement advertisement within Lifestyle Publications’ deadlines for publication.

Copyrights. All advertising that represents the creative effort of Lifestyle Publications and/or the utilization of creativity, illustrations, labor, composition, or
material furnished by Lifestyle Publications remains the property of Lifestyle Publications, including all copyrights, unless otherwise stated in writing and
signed by Advertiser and an authorized agent of Lifestyle Publications. Advertiser understands and agrees that it cannot authorize reproductions, in whole
or in part, of any such advertising, unless specifically allowed in writing by an authorized agent of Lifestyle Publications. Lifestyle Publications may edit or
otherwise alter any editorial content submitted and retains all copyrights in the published content.

No Warranty. Lifestyle Publications MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER, INCLUDING WITHOUT
LIMITATION ADVERTISING AND OTHER SERVICES, AND EXPRESSLY DISCLAIMS THE WARRANTIES OR CONDITIONS OF NONINFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR ANY PARTICULAR PURPOSE.

Limitations of Liability. In the event that Lifestyle Publications fails to publish an advertisement and/or editorial in accordance with the schedule provided
in the Advertising Agreement, or in the event that Lifestyle Publications fails to deliver the full time period prescribed in the Advertising Agreement, or in the
event of any other failure, technical or otherwise of such advertisement and/or editorial to appear as provided in the Advertising Agreement, the sole
liability of Lifestyle Publications and exclusive remedy of Advertiser shall be limited to placement of the advertisement and/or editorial at a later time until
the total advertising time is delivered, unless the magazine is discontinued or Lifestyle Publications cancels this Advertising Agreement, which it may do at
its sole discretion, in which case all obligations beyond the last issue published are relieved after full payment for outstanding invoices is made. Claims for
any failure must be made within 30-days following the date of such failure. IN NO EVENT SHALL Lifestyle Publications BE LIABLE UNDER THIS
AGREEMENT FOR ANY CONSEQUENTIAL, SPECIAL, LOST PROFITS, INDIRECT OR OTHER DAMAGES, WHETHER ARISING IN CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE.

Advertiser Warranty and Indemnification. Advertiser warrants and represents (1) that any ad and/or materials submitted does not violate applicable law,
including trademark, copyright or other property rights of any third party, and (2) that Advertiser is authorized to publish the ad and/or materials submitted.
Advertiser agrees to hold harmless and defend at their sole cost Lifestyle Publications from any liability, loss or expense (including court costs and
attorneys’ fees), arising out of any breach of the aforementioned warranties and representations.

The person signing this agreement on behalf of Advertiser warrants that he or she has the authority to enter into this binding Agreement on behalf of
Advertiser.

Force Majeure. Each party shall be excused from liability to perform its obligations under this contract where such failure results from delays caused by
Acts of God, fires, floods, strikes, work stoppages, or controls or regulation of federal, state, or local governments.

Attorney Fees. If Lifestyle Publications must pursue collections or enforce this contract, or if suit is brought by Lifestyle Publications for collection or
enforcement, then Advertiser shall pay to Lifestyle Publications all costs of collection and enforcement, including reasonable attorney’s fees and court
costs.

Choice of Law, Jurisdiction, and Venue. This agreement shall be construed in accordance with the laws of the State of Kansas, except to the extent that
federal law preempts Kansas law. Advertiser irrevocably consents to the personal jurisdiction of the state and federal courts located in the state, county, or
judicial district in which Lifestyle Publications’ principal place of business is located and hereby waives all questions of personal jurisdiction for the purpose
of carrying out this provision. Advertiser hereby agrees that service of process may be made upon Advertiser in any proceeding relating to or arising out of
this Agreement or the relationship created by this Agreement by any means allowed by Kansas or federal law and further agrees that venue for any
proceeding relating to or arising out of this Agreement shall be the county or judicial district in which Lifestyle Publications’ principal place of business is
located; provided, however, that Lifestyle Publications may bring any action for injunctive or other extraordinary relief in any state or federal district court
which has jurisdiction.




                     Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 179 of 188
              Case 2:19-cv-02007-DDC-KGG Document 15-2 Filed 08/02/19 Page 146 of 146


Entire Agreement and Severability. This contract constitutes the entire agreement between Lifestyle Publications and Advertiser concerning the subject
matter hereof, and supersedes any prior Agreements. No representations, inducements, promises, or agreements, oral or otherwise, not embodied herein
shall be of any force or effect. Headings used in this Agreement are provided for convenience only and shall not be used to construe meaning or intent. If
any provision contained in this Agreement is determined to be invalid, illegal, or unenforceable in any respect, the that provision shall be severed and
replaced with a new provision that most closely reflect the original intention of the parties and the remaining provision of this Agreement. Failure to enforce
any provision shall not be deemed a waiver or relinquishment of any rights under that provision. Any amendment must be agreed to in writing by both
parties.




                    Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 180 of 188
               EXHIBIT
                  E




Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 181 of 188
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                                  #
Subject: story ideas from a potential client and resident in 30305 (Peachtree Battle)
   Date: March 21 , 2019 at 12:52 PM
    To: Sue Collins scollins@lifestylepubs.com
    Cc: Jim Newman jnewman @lifestylepubs.com

     HiSueJ

     Al my old job I met    so many amazing people that wanted me to succeed and waited to let me know d great stones that Inspire and that are inlllresting.
     One of these people is Bob Cunningham
     He owns Cunningham and Associates (HVAC and generatoB.... ).

     I met with Bob today and he shared 1wo editorial stories that he thougtit our _ . . would like. (Bob CWlningMm does a lot of wort< on his own with The Shepherd Center and our
     military - he puts on a yearty golf tournament to rai"" money. I think this faM is his final one). Another good sta<y actually. Bob Hveo In Peachtrwe Batlle, zip code is 30305. I just found this
     info. on Bob and what he does to help on his w eb site -
     O....S..anVears-PeaelWn!e--a"ldownore1~..,,--andht, Bob~OC>lounOe<land~"8-Aola"tCl.C's~"""'9Sell-..r - -
     May, Ile Rotary Club r!ised end J:W891Ped to M<11a Sf1es:NrO a ctteck in tl8 anwnt OC S172.500.




     He would love itwyou called him at. n0-
     (email: boJnningham!!!)cunnlnahamhvac.oom) to get a ~tile        more Info about the stories. bul... here is a little Info:

     1. Fnt on Is a man that Ives in Alpharetta
     His name is lim Crockett.
     Tm's mobile number is: (~)
     email: tim qockettt!)hx=Qtoba!     c.om
     He is from England onginally. He rowed a 20 n. boat 3,000 nautical miles aaoss the Atlantic solo to raise awareness and support for those suffering from PTS(O) and other mental health
     disorders. www. tamethe raken ora . I thilk he had a sponsor and its pretty dam cool Not many people ruw aaoss the ettantlc for a cause that live In our town.

     2 . T111vl9 Ellla:
     (404)
     Lives in Marietta
     emai: trayis_fbmoblljzedtuffls com
     Travis has an organization called Shepherds Men. He/they raise money for The Shepherd Center through SHARE (a mmtary Initiative) lo help with PTS . He raises or has raised over
     1.000,000 each year over Iha Int few years.


     80IT)'   so mucll Info. Oon'I have to do but good stones, really all three :)
     jaclde


     Jackie Ly les
     (404)




      ~ Lifestvle

      Follow us at:
      buckhavenlilestvle com
      perimetemorthlifestvle com
      johnsgeeklifesMe com
      alpharettaljfesMepybs com




               Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 182 of 188
                                                                           N2_000018
  From:      Jackie Lyles jackie.lyles@lifestytepubs.oom ~
Subject      Fwd: Follow up
   Date:     March 21 , 2019 at 7:02 PM
     To:     Jim Newman jnewman@lifestylepubs.com

    good news - see beloW, but I need to answ&f tile 36 montll tnlng - hoW dO I say?
    jad<le

    - - Forwarded message - -
    Front Jere Smllh <JSmjth@cuomoghamhvac com>
    Oate: Thu, Mar 21 , 2019 at 3:20 PM
    Subject Follow up
    To; iads1e Mes@lifesty!eoUbs CQ!'D <iadue Me!@ljfestylepubs C01lJ >



    Jadde,



    Thanks tor meeting with us this morning, rt was great to see you!


    Bob and I botll want to proceed wttll an ad.


    Our only hesitation lies with tile 36 month term. Can you detaff tile term rules for me? I remember you saying something about a $200 canceliltion fee but what was tile other part?



    Thanks!



    Jere Smith
    Cunningham Associates
    Heating and Air Conditioning, Inc.
    770              Office
    ismtth@cunojnqhambyac com

    WWW cynninghamhyac.com




    Jackie Ly les
    (404)




     ~Lifestvle
                $1'11,e.~,e~y Community

     Follow us at·
     buckhavenlrfestyle com
     ~
     johnsqeeklifestyfe com
     alpharettaljfestylepybs COOJ




             Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 183 of 188
                                                                         N2_000019
  From:      Jim Newman jnewman@lifestylepubs.com
Subject      Re: Follow up
   Date:     March 21 , 2019 at 8:46 PM
    To:      Jackie Lyles jackie.lyles@lifestylepubs.com



    Jere,
    Thmnk.s   tor meeting and very heppy to have the chance to wont with you
    To answer your "'8Stion, the longer you are wtth us both the lower our rates and the greater yoll' opportunity for rebln. The 36 lssue rate is OlJ'" lowest and allows Lifestyle to spread their
    return over the longer period, therefore lowering your monthly investment

    You can cancei at anytime bU: if fo< some reason you did decide to stop you would simply    forfeit the discounted rate for the months ran and pay tne difference between the discount and
    non-discount rate plus the ~live fee I mentioned.

    The onty reason anyone woutd wish to cancel woutd be jf they fett thetr advertising was not wonting but stnce we direct mail free and monthty our high quality and custom written issues to
    !his affluent single f&mity home readership we assure our partners that their message reaches this exact audience.

    Adding editorial , social media. netwonting events and our digital support then helps assure that your messege la   ._ted     for maximum exposure.

    I know there is never a time you don't want to be in front of an audience like otn and the longer term gives you the best price. At anytime you can also dlange your message to impl"OY&
    response. That is why I fall that the 36 issue temls would be in your most lnte<est but we do olfer 24 or 12 issue discol.l1ted rates a s -·

    Jackie

    This is a bit wanly but use- you want and very axcit>'1g.

    Jim




    Sent from my iPhone

    On Mar 21 , 2019, at 6:02 PM , Jackie Ly1es <jackie Mes@h(estvfeoubs CQm> wrote:

      good news - see belaw but I need to answer ttte 36 month thing - how do I say?
     Jackie

      - - - FOMarded message - - -
      From· Jere Sm ith <JSmjth@cynnMhamhyac @m>
      Oats Thu. Mar 21. 2019 at 3 20 PM
      S<Jbiect Fonow up
     To 1ack;1e lvleS@hfesty!epybs com <@ck11 M pflHrfestv190ybs extm>



     Jactoe



     Thanks fer meeting wrth us ttus morning. it was great to see you!



      Bob and I both want to proceed wrth an ad



     Our only hesitation lies wrth the 38 month term Can you detail the term ru!es for me? I remember you sa)'lng something about a $200 canceiabon fee but what was the other part?



     Thanks I



     Jere Smith
     Cunningham Associates
      Heating and Air Conditioning, Inc.

      no                Office

     jsmjth@cunnjnghamhyac com
      WWW cunnjnghamhyac corn




      J ackie Lyles
      (404)

      s !jfestylcp1 1 bs-lo~


       follow us at"
       buckhayen!i!estJd.M2m
       ~
       johnsgeek!jfesty!e corn
       alpharetta!itesMepubs corn




              Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 184 of 188
                                                                          N2_000020
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                                if
Subject: Re: Cunningham contract and update
   Date: March 29, 2019 at 9:21 AM
    To: Jim Newman jnewman@lifestytepubs.com

    I am thuiking if possible it would be nice coming from ma? ff you send though you can mention     mt name.
    his email is: payt@verdobome!Oc.com



    on Fri, Mar 29, 2019 a19:16 AM Jim Newman <1MWflliln®!ifesbrl!!oob5 gxn> wrote:
      t sent you lhe proposal so if it 11 right send ,,,. the guya emai and t can send it for you. To &end I have to hav. his em•it address or I can lt\OW you how to do it so you can personalize the
      message in the attachment.
      Jim

        On Mar 29, 2019 at 9 08 AM . Jackie Lytes   <1P,1e   Mes@ljfestyleoubs com>wrote

        hey there-
        you're so nice! Monday 1s fine , thanks so much!
         Good luck at your appt I was at Summer Classics awhile back. Awesome place!
        Feel free to email the proposal to me whenever and I can email to the guy today
        I am going to make calls and have an appt at 11 with a nice lady from Ansley Atlanta They are going through a lot of changes but you never know
        jackie

        On Fri, Mar 29, 2019 at 9·01 AM Jim Newman <jnewman@lifestytepubs com> wrote .
         Jackie,

            We are thrilled to have you and know your business ethics and talents will serve us well I want to do all I can to support you and know 1t 1s just
            get!Jng out there and meeting people that will dire your success and you have the d1SC1pilne to do that

            I am heading up to Summer Classics today for an appl but if you want your check early let me now and will meet you Make rt a great day and let
            me know if I need to tweak the          proposal I sent you or 1f you want me to now send to your d1ent for review

            Jim

             On Mar 28 2019          at 9 20 PM , Jackie Lyles <jackje tvles@lifesMepubs com> wrote:

             Jim
             thank you so much for your support and kindness You really are a great businessman and a very funny and kind man as well Thank you for
             taking me on. I appreciate the trust and for paying me as well .)

             Jackie :)

             On Thu, Mar 28 , 2019 at 11 35 AM Jim Newman <jnewman@lifesty!eoobs com> wrote
              Jackie

                  Way to go on your first contract'

                  Congratulabons and attached 1s your copy of the agreement t11at is now in the system I iust need you to find and send there past ad to me and I
                  will show you how we then upload for the ad design team Please see If you can send to me this week 1f possible and I will get 11 go!l1g for you

                  Monday 1s the 1st and I have check for $750 00 to g1~e you for your time and expenses. as I promised you I would You receive commissions for
                  this ad the 1st of May once placed and delivered so at • • you will earn$                   for iust this one placement and for at least 18
                  months with company

                  Depending on how sales go for you I will pay you $-       each month for the next three additional months plus whatever commissions you have
                  earned This means for May 1f you did nothing else but Cunnlpgham I would sbll pay you                                              F Of course
                  if you get that furnrture company and a few more this month for the May issue 1t will be W • of all sales plus the -       I am iust so happy to
                  have you with us now and so wanted to start you off wrth $750.00 to thank you for the time and effort and to pay you for some of that time and
                  expense

                  Let me know If this seems fair and if you need anything else but I am thnlled with your start and attitude and let us know how we can support you

                  Jim




                  Jim Newman
                  Publ/Sher
               p 770
               jnewman@l~estylepubs . com


                  Follow us at:
                  buckhavenli(esMe com
                  oertmetemorthlifesMe com
                  1ohnsqeeklifestyte com
                  alOOarettalitesMepybs com




            Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 185 of 188
                                                                        N2_000027
  From: Jackie Lyles jackielyles@att.net
Subject: Fw: fonner client requesting the ad we did for them
   Date: March 28, 2019 at 1 :03 PM
    To: Jim Newman jnewman@lifestylepubs.com, Jere Smith jsmith@cunninghamhvac.com


        Hi all,
        please let me know how this works for Lifestyle (BrookHaven).

       see below.
       thanks
       jackie


        ----- Forwarded Message -----
        From: Kate from N2 Publishing <kate.silberfeld@n2-publishing-6af3d2b0aee5.intercom-mail.com>
        To: "jackielyles@att.net" <jackielyles@att.net>
        Sent: Thursday, March 28, 2019, 12:53:58 PM EDT
        Subject: Re: former client requesting the ad we did for them

        Hi Jackie,

        I hope you're doing great! Is this for Cunningham Associates? If so, here's a link to the ad :
         httQ.S.JLQubmanag.eL.0.2pub.com/share/ga/ohX4AfGu

        I removed the client from this email chain.




                   Kate from N2 Publishing



        On Thu, Mar 28, 2019 at 12:23 PM, "Jackie Lyles" <jackielyles@att.net> wrote :
           Hi field support :)




           I used to work for n2 and "retired" recently.




           I have a previous client in the Peachtree Battle Living publication (GA_Peachtree) that would
           like the ad we did for them emailed to them. They are copied on this email.




           I don't have access to n2 and pub manager any longer.

           Would you please email Jere Smith the last ad you all did for them?



          Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 186 of 188
                                                                      N2_000024
  From: Jackie Lyles jackie.tytes@lifestytepubs.com                               #
Subject: Re: Past ad and suggestion
   Date: March 29, 2019 at 9:03 AM
     To: Jim Newman jnewman@lifestylepubs.com

    Hey 1here Jim,
    I knoW at Cunningham they doni IU<e too busy of an ad. Here are some ideas I had ....

    I looked at their website -1 thinkit's always a good idea to see famiiarily

    1. I took a scteenshot of their web site pie (see below) • wlljdl wOUld make a great 112 ad, adding the Info on their old ed. 1rs no! too busy and I lhinl< it's really nl<:e • maybe this is
    something we could put together for them?
    I think we would need their logo.
    2. one other suggestion might be to tum your their ad into a blue ad, the entire bad<groood blue with the text on top of it.

    iaekle - o




                                                             Keeping your horn




    On Thu, Mar 28, 2019 at 3:46 PM Jm Newman <1newmane1rresMepubs a>m > wrote:
     Jere,
      It was great to see you again and we are so excited to have you join us as weHas have Jacl<le with us to represent you and your needs.

      Attached is the ad Jaclde foond that you have run    in the past and tt this 1s wtiat you wanted we can aeate with our specifications.
      I would lil<e to suggest since we are a high resolution magazine offering tremendous color and quality that you take advantage of this in your ad. Since we are designing this for you and
      with your permission I would fike to create en ad using the Information In your ad but with color photo and design dlango.

      Below is your ad along with some designs from one at our other partners      so to provide idea& and please let me know ii you are open to allowing us to get jullt slightly aeatlve. I feel
      adding a photo wiB draw more views and response ii ok.

      Also, can you send me any high resotudon logos so we may illCOf'POrale into your ad?

      Just let "-' know and we wiRget to work and welcome aboard,

      Jim




tESIDENTIAL SERVICE AND REPAIR

                                                                                                  $25
                                                                                                 Off
                                                                                                   First
                                                                                                Service Call


            Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 187 of 188
                                                                        N2_000026
  From:    Jim Newman jnewman@lifestyfepubs.com           cf
Subject:   Re: Past ad and suggestion
  Date:    March 29, 2019 at 9 :20 AM
     To:   Jere Smith JSmith@cunninghamhvac.com
    Cc:    Jackie Lyles jackie.lyles @iifestyfepubs.com


       Jere,

       Just simply let me know what you want to say, what photos you want to include if you have some and all logos you may
       wish to include. If you don't have any photos you can visit https:/lwww.shutterstock.com/ and pick a category like
       "Families having tun•, find a photo to use and provide the number connected to the photo.

       Below is something Jackie sent from your site to possibly incorporate with the ad you ran with her for example below.

       Once you let us know all of this we can then design and send for review.

       Jim




                                               Keeping your




     RESIDENTIAL SERVICE AND REPAIR




      Case 7:19-cv-00089-BO Document 51-4 Filed 06/25/20 Page 188 of 188
                                                                  N2_000028
